UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 7502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund BRASIL TELECOM SA(FORMERLY TELEPAR, TELECOM. DO PARANA) Ticker: BTM Security ID: 10553M101 Meeting Date: JUN 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Share Exchange Ratio for the For Against Management Merger between Brasil Telecom SA and Telemar Norte Leste SA COMPANHIA PARANAENSE DE ENERGIA - COPEL Ticker: ELPVY Security ID: 20441B407 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Against Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 5 Authorize Capitalization of Reserves For For Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V101 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management VALE S.A. Ticker: VALE.P Security ID: 91912E204 Meeting Date: JAN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Nomination of Alternate Member For For Management of Board of Directors 2 Approve Agreement to Absorb Mineracao For For Management Estrela de Apolo and Mineracao Vale Corumba 3 Appoint Domingues e Pinho Contadores to For For Management Appraise Proposed Merger 4 Approve Appraisal of Proposed Merger For For Management 5 Approve Absorption of Mineracao Estrela For For Management de Apolo and Mineracao Vale Corumba VALE S.A. Ticker: VALE3 Security ID: 91912E204 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Elect Director For Against Management VALE S.A. Ticker: VALE3 Security ID: 91912E204 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jose Mauro Mettrau Carneiro da For For Management Cunha as Director Dreyfus Emerging Markets Fund AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: APR 7, 2010 Meeting Type: Special Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For Against Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: MAR 17, 2010 Meeting Type: Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Carry Out Operations For Against Management that Represent 20 Percent or More of the Assets of the Consolidated Group, in Compliance with Clause 17 of Company Bylaws and Article 47 of the Mexican Stock Exchange Law 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions ANADOLU EFES Ticker: AEFES.E Security ID: M10225106 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Provide Authorization to Sign Minutes 2 Accept Statutory Reports For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board and Auditors For Did Not Vote Management 5 Approve Allocation of Income For Did Not Vote Management 6 Elect Board of Directors and Internal For Did Not Vote Management Auditors and Approve Their Fees 7 Receive Information on Charitable None Did Not Vote Management Donations 8 Receive Information on Profit None Did Not Vote Management Distribution Policy 9 Ratify External Auditors For Did Not Vote Management 10 Receive Information on the Guarantees, None Did Not Vote Management Pledges, and Mortgages Provided by the Company to Third Parties 11 Amend Company Articles For Did Not Vote Management 12 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 13 Close Meeting None Did Not Vote Management ANGLO PLATINUM LTD Ticker: AMS Security ID: S9122P108 Meeting Date: MAR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 December 2009 2.1 Re-elect Tshamano Phaswana as Director For For Management 2.2 Re-elect Richard Dunne as Director For For Management 2.3 Re-elect Rene Medori as Director For For Management 2.4 Elect Wendy Lucas-Bull as Director For For Management 3 Reappoint the Members of the Audit For For Management Committe 4 Reappoint Deloitte & Touche as Auditors For For Management of the Company and Graeme Berry as the Designated Audit Partner to Hold Office for the Ensuing Year 5 Approve Non-Executive Directors Fees For For Management with Effect from 1 January 2010 6 Approve Remuneration Policy For Against Management 7 Place Authorised But Unissued Shares For Against Management under Control of Directors 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 2 Cancel the Terms and Conditions of the For For Management Preference Shares; Cancel 836,235 Convertible Perpetual Cumulative Preference Shares in the Authorised Share Capital of the Company ANGLOGOLD ASHANTI LTD Ticker: AGA Security ID: 035128206 Meeting Date: JUL 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Place 15,384,615 Ord. Shares in Auth. For For Management But Unissued Share Cap. Under the Control of Directors and Allot Such Shares for Purpose of Conversion of USD 732,500,000 3.5 Percent Convertible Bonds Due 2014 Issued by AngloGold Ashanti Holdings Finance plc ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 December 2009 2 Reappoint Ernst & Young Inc as Auditors For For Management of the Company 3 Re-elect Frank Arisman as Director For For Management 4 Re-elect Wiseman Nkuhlu as Director For For Management 5 Reappoint Frank Arisman as Member of For For Management the Audit and Corporate Governance Committee 6 Reappoint Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 7 Place Authorised But Unissued Shares For For Management under Control of Directors 8 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of 5 Percent of Issued Share Capital 9 Authorise Issue of Convertible For For Management Securities 10 Approve Increase in Non-executive For For Management Directors' Fees 11 Approve Increase in Non-executive For For Management Directors' Fees for Board Committee Meetings 12 Amend Share Incentive Scheme For For Management 13 Amend Long Term Incentive Plan 2005 For For Management 14 Amend Bonus Share Plan 2005 For For Management 15 Authorise the Directors to Issue For For Management Ordinary Shares for the Purposes of the Incentive Scheme 16 Approve Remuneration Policy For For Management 17 Authorise Repurchase of Up to 5 Percent For For Management of Issued Share Capital ANHUI EXPRESSWAY CO LTD Ticker: 600012 Security ID: Y01374100 Meeting Date: MAR 26, 2010 Meeting Type: Special Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Zhou Ren Qiang as Director and For For Management Authorize Board to Determine His Remuneration 2 Elect Wang Wei Sheng as Supervisor and For For Management Authorize Supervisory Committee to Determine His Remuneration ARCELORMITTAL SOUTH AFRICA LTD Ticker: ACL Security ID: S05944111 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2009 2.1 Re-elect Thandi Orleyn as Director For For Management 2.2 Re-elect Eric Diack as Director For For Management 2.3 Re-elect Johnson Njeke as Director For Against Management 2.4 Re-elect Davinder Chugh as Director For Against Management 2.5 Elect Malcolm Macdonald as Director For For Management 3 Reappoint Deloitte & Touche as Auditors For For Management of the Company and R M Duffy as the Individual Registered Auditor 4 Approve Non-Executive Director Fees For For Management 5 Amend the ArcelorMittal South Africa For For Management Management Share Trust Deed ASIA CEMENT (CHINA) HOLDINGS CORPORATION Ticker: 743 Security ID: G0539C106 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.i Re-elect CHIANG SHAO Ruey Huey as For For Management Director 3.ii Re-elect CHANG Chen kuen as Director For For Management 3.iii Re-elect LIU Zhen Tao as Director For For Management 3.iv Re-elect LEI Qian Zhi as Director For For Management 3.v Authorize the Board to Determine their For For Management Remuneration 4 Re-appoint Deliotte Touche Tohmatsu as For For Management the Auditors of the Company and to authorise the Board to Fix their Remuneration. 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares ASIA CEMENT CORPORATION Ticker: 1102 Security ID: Y0275F107 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 Earnings For For Management Surpus and Issuance of New Shares 4 Approve Amendments on the Procedures For For Management for Loans to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Transact Other Business None None Management ASSECO POLAND S.A. Ticker: ACP Security ID: X02540130 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Meeting Chairman For For Management 2 Acknowledge Proper Convening of For For Management Meeting; Elect Members of Vote Counting Commission 3 Approve Agenda of Meeting For For Management 4 Receive Management Board Report on None None Management Company's Operations in Fiscal 2009 5 Receive Financial Statements None None Management 6 Receive Auditor's Report on Review of None None Management Financial Statements 7 Receive Supervisory Board Report None None Management 8.1 Approve Management Board Report on For For Management Company's Operations in Fiscal 2009 8.2 Approve Financial Statements For For Management 9 Receive Report on Group's Operations in None None Management Fiscal 2009 and Consolidated Financial Statements 10 Receive Auditor's Report on Review of None None Management Consolidated Financial Statements 11 Approve Management Board Report on For For Management Group's Operations in Fiscal 2009 and Consolidated Financial Statements 12.1 Approve Discharge of Adam Goral (CEO) For For Management 12.2 Approve Discharge of Zbigniew Pomianek For For Management (Deputy CEO) 12.3 Approve Discharge of Przemyslaw For For Management Borzestowski (Deputy CEO) 12.4 Approve Discharge of Piotr Jelenski For For Management (Deputy CEO) 12.5 Approve Discharge of Marek Panek For For Management (Deputy CEO) 12.6 Approve Discharge of Adam Rusinek For For Management (Deputy CEO) 12.7 Approve Discharge of Przemyslaw For For Management Seczkowski (Deputy CEO) 12.8 Approve Discharge of Robert Smulkowski For For Management (Deputy CEO) 12.9 Approve Discharge of Wlodzimierz For For Management Serwinski (Deputy CEO) 12.10 Approve Discharge of Krzysztof Kardas For For Management (Deputy CEO) 12.11 Approve Discharge of Tadeusz Dyrga For For Management (Deputy CEO) 12.12 Approve Discharge of Renata Bojdo For For Management (Deputy CEO) 12.13 Approve Discharge of Pawel Piwowar For For Management (Deputy CEO) 13.1 Approve Discharge of Jacek Duch For For Management (Supervisory Board Chairman) 13.2 Approve Discharge of Adam Noga (Deputy For For Management Chairman of Supervisory Board) 13.3 Approve Discharge of Jaroslaw Adamski For For Management (Supervisory Board Member) 13.4 Approve Discharge of Andrzej Szukalski For For Management (Supervisory Board Member) 13.5 Approve Discharge of Bo Denysyk For For Management (Supervisory Board Member) 13.6 Approve Discharge of Dariusz Brzeski For For Management (Supervisory Board Member) 14 Approve Allocation of Income and For For Management Dividends of PLN 1.47 per Share 15 Receive Financial Statements and None None Management Management Board Report on Operations of Systemy Informacyjne KAPITAL SA in Fiscal 2009 16 Receive Supervisory Board Report on Its None None Management Review of Financial Statements and Management Board Report on Operations of Systemy Informacyjne KAPITAL SA in Fiscal 2009 17.1 Approve Management Board Report on For For Management Operations of Systemy Informacyjne KAPITAL SA in Fiscal 2009 17.2 Approve Financial Statements of Systemy For For Management Informacyjne KAPITAL SA 18 Approve Discharge of Ludomir Piotr For For Management Krzysztofiak (CEO of Systemy Informacyjne KAPITAL SA) 19.1 Approve Discharge of Andrzej Zwara For For Management (Chairman of Supervisory Board at Systemy Informacyjne KAPITAL SA) 19.2 Approve Discharge of Margi Rene For For Management (Supervisory Board Member of Systemy Informacyjne KAPITAL SA) 19.3 Approve Discharge of Cezary Lewandowski For For Management (Supervisory Board Member of Systemy Informacyjne KAPITAL SA) 20 Receive Financial Statements and None None Management Management Board Report on Operations of Studio Komputerowe GALKOM Sp. z o.o. in Fiscal 2009 21 Receive Supervisory Board Report on Its None None Management Review of Financial Statements and Management Board Report on Operations of Studio Komputerowe GALKOM Sp. z o.o. 22.1 Approve Management Board Report on For For Management Operations of Studio Komputerowe GALKOM Sp. z o.o. in Fiscal 2009 22.2 Approve Financial Statements of Studio For For Management Komputerowe GALKOM Sp. z o.o. 23.1 Approve Discharge of Cezary Wierzcholek For For Management (CEO of Studio Komputerowe GALKOM Sp. z o.o.) 23.2 Approve Discharge of Magdalena For For Management Kaczmarek (Deputy CEO of Studio Komputerowe GALKOM Sp. z o.o.) 24.1 Approve Discharge of Marek Pawlak For For Management (Chairman of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.2 Approve Discharge of Tomasz Bendlewski For For Management (Chairman of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.3 Approve Discharge of Piotr Koba (Member For For Management of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.4 Approve Discharge of Zbigniew Kuklinski For For Management (Member of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.5 Approve Discharge of Pawel Piwowar For For Management (Member of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 25 Receive Financial Statements and None None Management Management Board Report on Operations of ABG SA in Fiscal 2009 26 Receive Supervisory Board Report on Its None None Management Review of Financial Statements and Management Board Report on Operations of ABG SA 27.1 Approve Management Board Reports on For For Management Operations of ABG SA and ABG SA Group in Fiscal 2009 27.2 Approve Financial Statements of ABG SA For For Management and Consolidated Financial Statements of ABG SA Group 28.1 Approve Discharge of Dariusz Brzeski For For Management (CEO of ABG SA) 28.2 Approve Discharge of Adam Goral (CEO of For For Management ABG SA) 28.3 Approve Discharge of Karol Cieslak For For Management (Deputy CEO of ABG SA) 28.4 Approve Discharge of Andrzej Jaskulski For For Management (Deputy CEO of ABG SA) 28.5 Approve Discharge of Pawel Piwowar For For Management (Deputy CEO of ABG SA) 28.6 Approve Discharge of Jadwiga Nowotnik For For Management (Deputy CEO of ABG SA) 29.1 Approve Discharge of Adam Goral For For Management (Chairman of Supervisory Board of ABG SA) 29.2 Approve Discharge of Adam Pawlowicz For For Management (Chairman of Supervisory Board of ABG SA) 29.3 Approve Discharge of Jan Myszk (Deputy For For Management Chairman of Supervisory Board of ABG SA) 29.4 Approve Discharge of Andrzej Musiol For For Management (Deputy Chairman of Supervisory Board of ABG SA) 30 Approve Sale of Fixed Assets (Real For For Management Estate) 31.1 Approve Sale of Fixed Assets (Real For For Management Estate) 31.2 Approve Sale of Fixed Assets (Real For For Management Estate) 31.3 Approve Sale of Fixed Assets (Real For For Management Estate) 32 Close Meeting None None Management ASUSTEK COMPUTER INC. Ticker: 2357 Security ID: Y04327105 Meeting Date: FEB 9, 2010 Meeting Type: Special Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Proposed Spin-off of the ODM Business For For Management Held through Long-term Equity Investment by the Company 2 Capital Reduction by the Company For For Management Arising from the Spin-off ASUSTEK COMPUTER INC. Ticker: 2357 Security ID: Y04327105 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management AU OPTRONICS CORP Ticker: 2409 Security ID: Y0451X104 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For Did Not Vote Management and Financial Statements 2 Approve 2009 Statement of Profit & Loss For Did Not Vote Management Appropriation 3.1 Elect Vivien Huey-Juan Hsieh with ID For Did Not Vote Management Number P200062523 as Independent Director 3.2 Elect Mei-Yue Ho with ID Number For Did Not Vote Management Q200495032 as Independent Director 3.3 Elect Bing-He Yang with ID Number For Did Not Vote Management E101549010 as Independent Director 3.4 Elect Kuen-Yao (KY) Lee with ID Number For Did Not Vote Management K101577037 as Director 3.5 Elect Hsuan Bin (HB) Chen with ID For Did Not Vote Management Number J101514119 as Director 3.6 Elect Lai-Juh Chen with ID Number For Did Not Vote Management A121498798 as Director 3.7 Elect Shuang-Lang Peng with ID Number For Did Not Vote Management J120870365 as Director 3.8 Elect Representative of Qisda For Did Not Vote Management Corporation, Ko-Yung (Eric) Yu with ID Number M101480996 as Director 3.9 Elect Representative of Qisda For Did Not Vote Management Corporation, Hui Hsiung with ID Number Y100138545 as Director 3.10 Elect Representative of BenQ For Did Not Vote Management Foundation, Ronald Jen-Chuan Chwang with ID Number A125990480 as Director 3.11 Elect Representative of An Ji For Did Not Vote Management Biomedical Corporation, Chang-Hai Tsai with ID Number Q100928070 as Director 4 Amend Operating Procedures for Loan of For Did Not Vote Management Funds to Other Parties and Endorsement and Guarantee 5 Approve Release of Restrictions of For Did Not Vote Management Competitive Activities of Directors 6 Transact Other Business None Did Not Vote Management AU OPTRONICS CORP Ticker: 2409 Security ID: 002255107 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Statement of Profit & Loss For For Management Appropriation 3.1 Elect Vivien Huey-Juan Hsieh with ID For For Management Number P200062523 as Independent Director 3.2 Elect Mei-Yue Ho with ID Number For For Management Q200495032 as Independent Director 3.3 Elect Bing-He Yang with ID Number For For Management E101549010 as Independent Director 3.4 Elect Kuen-Yao (KY) Lee with ID Number For For Management K101577037 as Director 3.5 Elect Hsuan Bin (HB) Chen with ID For For Management Number J101514119 as Director 3.6 Elect Lai-Juh Chen with ID Number For For Management A121498798 as Director 3.7 Elect Shuang-Lang Peng with ID Number For For Management J120870365 as Director 3.8 Elect Representative of Qisda For For Management Corporation, Ko-Yung (Eric) Yu with ID Number M101480996 as Director 3.9 Elect Representative of Qisda For For Management Corporation, Hui Hsiung with ID Number Y100138545 as Director 3.10 Elect Representative of BenQ For For Management Foundation, Ronald Jen-Chuan Chwang with ID Number A125990480 as Director 3.11 Elect Representative of An Ji For For Management Biomedical Corporation, Chang-Hai Tsai with ID Number Q100928070 as Director 4 Amend Operating Procedures for Loan of For For Management Funds to Other Parties and Endorsement and Guarantee 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Transact Other Business None None Management BANCO SANTANDER BRASIL SA Ticker: BSBR4 Security ID: 05967A107 Meeting Date: FEB 3, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Three (3) New Members Of For For Management The Company's Board Of Directors, Being One (1) Of Them Considered Independent Director 2 Approve Stock Option Plan For For Management BANCO SANTANDER BRASIL SA Ticker: BSBR4 Security ID: 05967A107 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 4 Authorize Capitalization of Reserves For For Management for Bonus Issue 5 Amend Articles For For Management BANCO SANTANDER BRASIL SA Ticker: BSBR4 Security ID: 05967A107 Meeting Date: MAY 21, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Alter Dividend Payment Date For For Management 2 Amend Article 31 For For Management BANGKOK BANK PUBLIC CO. LTD Ticker: BBL Security ID: Y0606R119 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2009 Operating Results None None Management 3 Acknowledge 2009 Audit Committee Report None None Management 4 Accept Financial Statements and For For Management Statutory Reports 5 Approve Allocation of Income and For For Management Payment of Dividend of THB 4.00 Per Share 6.1 Elect Chatri Sophonpanich as Director For For Management 6.2 Elect Kosit Panpiemras as Director For For Management 6.3 Elect Piti Sithi-Amnuai as Director For For Management 6.4 Elect Prasong Uthaisangchai as Director For For Management 6.5 Elect Pornthep Phornprapha as Director For For Management 6.6 Elect Gasinee Witoonchart as Director For For Management 7 Acknowledge Remuneration of Directors None None Management 8 Approve Deloitte Touche Tohmatsu Jaiyos For For Management Audit Co. Ltd. as Auditors and Authorize Board to Fix Their Remuneration 9 Other Business For Against Management BANK HAPOALIM B.M. Ticker: POLI Security ID: M1586M115 Meeting Date: JAN 6, 2010 Meeting Type: Annual Record Date: DEC 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Approve Terms of Service of Board For For Management Chairman 4 Approve Terms of Service of Director For For Management BANK OF THE PHILIPPINE ISLANDS Ticker: BPI Security ID: Y0967S169 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Certification of Notice None None Management 3 Determination and Declaration of Quorum None None Management 4 Approve Minutes of Previous Annual For For Management Meeting of the Stockholders on March 31, 2009 5 Approve Annual Report and the Bank's For For Management Statement of Condition as of Dec. 31, 2009 6 Ratify All Acts During the Past Year of For For Management the Board of Directors, Executive Committee, and All Other Board and Management Committees and Officers of BPI 7.1 Elect Jaime Augusto Zobel de Ayala II For For Management as Director 7.2 Elect Aurelio R. Montinola III as For For Management Director 7.3 Elect Fernando Zobel de Ayala as For For Management Director 7.4 Elect Gerardo C. Ablaza, Jr. as For For Management Director 7.5 Elect Romeo L. Bernardo as Director For For Management 7.6 Elect Chng Sok Hui as Director For For Management 7.7 Elect Cezar P. Consing as Director For For Management 7.8 Elect Octavio V. Espiritu as Director For For Management 7.9 Elect Rebecca G. Fernando as Director For Against Management 7.10 Elect Xavier P. Loinaz as Director For For Management 7.11 Elect Ma Yuen Lin Annie as Director For For Management 7.12 Elect Mercedita S. Nolledo as Director For For Management 7.13 Elect Artemio V. Panganiban as Director For For Management 7.14 Elect Oscar S. Reyes as Director For Against Management 7.15 Elect Wong Ann Chai as Director For For Management 8 Appoint External Auditors and Fix Their For For Management Remuneration 9 Approve Director's Bonus For Against Management 10 Other Business For Against Management BANK PEKAO SA Ticker: PEO Security ID: X0641X106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Elect Members of Vote Counting For For Management Commission 5 Approve Agenda of Meeting For For Management 6 Receive Management Board Report on None None Management Company's Operations in Fiscal 2009 7 Receive Financial Statements None None Management 8 Receive Management Board Report on None None Management Group's Operations in Fiscal 2009 9 Receive Consolidated Financial None None Management Statements 10 Receive Management Board Proposal on None None Management Allocation of Income 11 Receive Supervisory Board Report None None Management 12.1 Approve Management Board Report on For For Management Company's Operations in Fiscal 2009 12.2 Approve Financial Statements For For Management 12.3 Approve Management Board Report on For For Management Group's Operations in Fiscal 2009 12.4 Approve Consolidated Financial For For Management Statements 12.5 Approve Allocation of Income and For For Management Dividends of PLN 2.90 per Share 12.6 Approve Supervisory Board Report on Its For For Management Activities in Fiscal 2009 12.7a Approve Discharge of Jerzy Woznicki For For Management (Supervisory Board Chairman) 12.7b Approve Discharge of Paolo Fiorentino For For Management (Deputy Chairman of Supervisory Board) 12.7c Approve Discharge of Federico Ghizzoni For For Management (Deputy Chairman of Supervisory Board) 12.7d Approve Discharge of Pawel Dangel For For Management (Supervisory Board Member) 12.7e Approve Discharge of Oliver Greene For For Management (Supervisory Board Member) 12.7f Approve Discharge of Enrico Pavoni For For Management (Supervisory Board Member) 12.7g Approve Discharge of Leszek Pawlowicz For For Management (Supervisory Board Member) 12.7h Approve Discharge of Krzysztof For For Management Pawlowski (Supervisory Board Member) 12.7i Approve Discharge of Fausto Galmarini For For Management (Supervisory Board Member) 12.7j Approve Discharge of Alicja For For Management Kornasiewicz (Supervisory Board Member) 12.8a Approve Discharge of Jan Krzysztof For For Management Bielecki (CEO) 12.8b Approve Discharge of Luigi Lovaglio For For Management (First Deputy CEO) 12.8c Approve Discharge of Diego Biondo For For Management (Deputy CEO) 12.8d Approve Discharge of Marco Iannaccone For For Management (Deputy CEO) 12.8e Approve Discharge of Andrzej Kopyrski For For Management (Deputy CEO) 12.8f Approve Discharge of Grzegorz Piwowar For For Management (Deputy CEO) 12.8g Approve Discharge of Marian Wazynski For For Management (Deputy CEO) 12.8h Approve Discharge of Paolo Iannone For For Management (Deputy CEO) 12.8i Approve Discharge of Katarzyna Against Against Management Niezgoda-Walczak 13 Approve Changes in Composition of For For Management Supervisory Board 14 Amend Remuneration of Supervisory Board For For Management Members 15 Ratify KPMG Audyt Sp. z o.o. as Auditor For For Management 16 Amend Statute For For Management 17 Authorize Supervisory Board to Approve For For Management Consolidated Text of Statute 18 Close Meeting None None Management BARLOWORLD LTD Ticker: BAW Security ID: S08470189 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 September 2009 2 Re-elect Selby Baqwa as Director For For Management 3 Elect Johnson Njeke as Director For For Management 4 Re-elect Dumisa Ntsebeza as Director For For Management 5 Re-elect Isaac Shongwe as Director For For Management 6 Re-elect Donald Wilson as Director For For Management 7 Appoint an Audit Committee For For Management 8 Reappoint Deloitte & Touche as Auditors For For Management and Authorise the Board to Determine Their Remuneration 9.1 Approve Fees for the Chairman of the For For Management Board 9.2 Approve Fees for the Resident For For Management Non-executive Directors 9.3 Approve Fees for the Non-resident For For Management Non-executive Directors 9.4 Approve Fees for the Chairman of the For For Management Audit Committee 9.5 Approve Fees for the Resident Members For For Management of the Audit Committee 9.6 Approve Fees for the Chairman of the For For Management Remuneration Committee (Non-resident) 9.7 Approve Fees for the Chairman of the For For Management Empowerment and Transformation Committee (Resident) 9.8 Approve Fees for the Chairman of the For For Management Risk and Sustainability Committee (Resident) 9.9 Approve Fees for the Resident Members For For Management of Each of the Board Committees 9.10 Approve Fees for the Non-resident For For Management Members of Each of the Board Committees 10 Place Five Percent of the Authorised For For Management But Unissued Ordinary Shares under Control of Directors 11 Approve the Barloworld Ltd Forfeitable For Against Management Share Plan 12 Place the Authorised but Unissued For Against Management Ordinary Shares Under the Control of the Directors for the Purposes of the Forfeitable Share Plan 1 Authorise the Company to Provide For Against Management Financial Assistance for the Purchase of or Subscription for Shares in Respect of the Barloworld Forfeitable Share Plan 2 Approve Increase in Authorised Share For For Management Capital to 400,000,000 Ordinary Shares 3 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: 694 Security ID: Y07717104 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Appropriation Proposal For For Management for Year Ended Dec. 31, 2009 5 Elect Zhang Guanghui as Executive For For Management Director and Authorize Board to Determine His Remuneration 6 Authorize Board to Arrange Appointment For For Management Letter to be Issued by the Company to Zhang Guanghui and to Do All Such Acts and Things to Effect Such Matters 7 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company and PricewaterhouseCoopers, as the PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration BHARAT PETROLEUM CORPORATION LTD. Ticker: 500547 Security ID: Y0882Z116 Meeting Date: SEP 8, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 7.00 Per Share For For Management 3 Reappoint N. Venkiteswaran as Director For For Management 4 Reappoint P.K. Sinha as Director For For Management 5 Appoint T. Balakrishnan as Director For For Management BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: 532454 Security ID: ADPV12481 Meeting Date: AUG 21, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 1.00 Per Share For For Management 3 Reappoint A.K. Gupta as Director For For Management 4 Reappoint A. Lal as Director For For Management 5 Reappoint A.B. Ram as Director For For Management 6 Reappoint N. Kumar as Director For For Management 7 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Appoint K.Y. Quah as Director For For Management 9 Appoint N. Arora as Director For For Management 10 Appoint C.E. Ehrlich as Director For For Management BOSIDENG INTERNATIONAL HOLDINGS LTD Ticker: 3998 Security ID: G12652106 Meeting Date: SEP 16, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Kong Shengyuan as Director For For Management 3b Reelect Huang Qiaolian as Director For For Management 3c Reelect Wang Yunlei as Director For For Management 3d Reelect Shen Jingwu as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares 5d Allow Electronic Distribution of For For Management Company Communications 5e Amend Articles of Association For For Management BOSIDENG INTERNATIONAL HOLDINGS LTD. Ticker: 3998 Security ID: G12652106 Meeting Date: APR 20, 2010 Meeting Type: Special Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and Proposed Annual Caps BRASKEM S.A. (FRMRLY. COPENE-PETROQUIMICA DO NORDESTE) Ticker: BAK Security ID: P18533110 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Authorize the Use of Capital Reserves For For Management To Cover Losses 3 Elect Directors For For Management 4 Elect Fiscal Council Members For For Management CATCHER TECHNOLOGY CO LTD Ticker: 2474 Security ID: Y1148A101 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve the Issuance of New Shares from For For Management Retained Earnings or Issuance of Convertible Bonds 5 Approve Amendments on the Procedures For For Management for Loans to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Amend Procedures Governing the For For Management Acquisition and Disposal of Assets 8 Elect Ming-Long Wang with ID Number For For Management C100552048 as Director 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: CMIG4 Security ID: P2577R110 Meeting Date: DEC 10, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Compositon of Board of Directors For Against Management Following Resignation of Directors 2 Instruct Shareholders to Elect CEMIG For Against Management Representatives as Directors of CEMIG Distribuicao and CEMIG Geracao e Transmissao CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: CIG.C Security ID: P2577R110 Meeting Date: APR 29, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Determine Date and Form of Mandatory For For Management Dividend Payments 4 Authorize Capitalization of Reserves For For Management and Special Credits for Bonus Issue 5 Authorize Executives to Execute Bonus For For Management Issuance of Shares 6 Amend Articles to Reflect Changes in For For Management Capital 7 Amend Article 1 For For Management 8 Elect Directors For Against Management 9 Elect Fiscal Council Members and For For Management Determine Their Remuneration 10 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors 11 Determine How the Company Will Vote on For For Management the Shareholders' Meeting for Cemig Distribuicao SA Being Held on April 29, 2010 12 Determine How the Company Will Vote on For For Management the Shareholders' Meeting for Cemig Geracao e Transmissao SA Being Held on April 29, 2010 CHANG HWA COMMERCIAL BANK LTD. Ticker: 2801 Security ID: Y1293J105 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 3.1 Amend 6th Article For For Management 3.2 Amend 20th Article For For Management 3.3 Amend 21th Article For For Management 3.4 Amend 38th Article For For Management 4 Transact Other Business None None Management CHINA COMMUNICATIONS SERVICES CORP.LTD Ticker: 552 Security ID: Y1436A102 Meeting Date: JUN 28, 2010 Meeting Type: Annual Record Date: MAY 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Proposal For For Management and Payment of Final Dividend 3 Reappoint KPMG and KPMG Huazhen as For For Management International and Domestic Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Approve Increase in Registered Capital For Against Management and Reflect Such Increase in the Articles of Association of the Company CHINA CONSTRUCTION BANK CORPORATION Ticker: CNCBK Security ID: Y1397N101 Meeting Date: JUN 24, 2010 Meeting Type: Special Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Type and Nominal Value of For For Management Rights Shares in Relation to the A Share and H Share Issue 1b Approve Proportion and Number of Shares For For Management to be Issued in Relation to the A Share and H Share Issue 1c Approve Subscription Price of the For For Management Rights Issue in Relation to the A Share and H Share Issue 1d Approve Target Subscribers in Relation For For Management to the A Share and H Share Issue 1e Approve Use of Proceeds in Relation to For For Management the A Share and H Share Issue 1f Approve Arrangement For the Accumulated For For Management Undistributed Profits of the Bank Prior to the Rights Issue 1g Approve Effective Period of the For For Management Resolution in Relation to the A Share and H Share Issue CHINA CONSTRUCTION BANK CORPORATION Ticker: CNCBK Security ID: Y1397N101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Board of For For Management Supervisors 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Fixed Asset Investment Budget For For Management For 2010 5 Approve Profit Distribution Plan For For For Management 2009 6 Approve Final Emoluments Distribution For For Management Plan For Directors and Supervisors 7 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 8a Approve Type and Nominal Value of For For Management Rights Shares in Relation to the A Share and H Share Issue 8b Approve Proportion and Number of Shares For For Management to be Issued in Relation to the A Share and H Share Issue 8c Approve Subscription Price of Rights For For Management Issue in Relation to the A Share and H Share Issue 8d Approve Target Subscribers in Relation For For Management to the A Share and H Share Issue 8e Approve Use of Proceeds in Relation to For For Management the A Share and H Share Issue 8f Approve Arrangement For Accumulated For For Management Undistributed Profits of the Bank Prior to the Rights Issue 8g Approve Effective Period of the For For Management Resolution in Relation to the A Share and H Share Issue 9 Approve Authorization For the Rights For For Management Issue of A Shares and H Shares 10 Approve Feasibility Report on the For For Management Proposed Use of Proceeds Raised from the Rights Issue of A Shares and H Shares 11 Approve Report on the Use of Proceeds For For Management From the Previous A Share Issue 12 Approve Mid-Term Plan of Capital For For Management Management 13a Elect Guo Shuqing as Executive Director For For Management 13b Elect Zhang Jianguo as Executive For For Management Director 13c Elect Lord Peter Levene as Independent For For Management Non-Executive Director 13d Elect Jenny Shipley as Independent For For Management Non-Executive Director 13e Elect Elaine La Roche as Independent For For Management Non-Executive Director 13f Elect Wong Kai-Man as Independent For For Management Non-Executive Director 13g Elect Sue Yang as Non-Executive For For Management Director 13h Elect Yam Chi Kwong, Joseph as For For Management Independent Non-Executive Director 13i Elect Zhao Xijun as Independent For For Management Non-Executive Director 14a Elect Xie Duyang as Shareholder For For Management Representative Supervisor 14b Elect Liu Jin as Shareholder For For Management Representative Supervisor 14c Elect Guo Feng as External Supervisor For For Management 14d Elect Dai Deming as External Supervisor For For Management 14e Elect Song Fengming as Shareholder For For Management Representative Supervisor 15a Elect Zhu Xiaohuang as Executive None For Shareholder Director 15b Elect Wang Shumin as Non-Executive None For Shareholder Director 15c Elect Wang Yong as Non-Executive None For Shareholder Director 15d Elect Li Xiaoling as Non-Executive None For Shareholder Director 15e Elect Zhu Zhenmin as Non-Executive None For Shareholder Director 15f Elect Lu Xiaoma as Non-Executive None For Shareholder Director 15g Elect Chen Yuanling as Non-Executive None For Shareholder Director 16 Amend Rules of Procedure Re: Delegation None For Shareholder of Authorities by the Shareholder's General Meeting to the Board CHINA MOBILE LIMITED Ticker: 941 Security ID: Y14965100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$1.458 Per For For Management Share 3a Reelect Li Yue as Director For For Management 3b Reelect Lu Xiangdong as Director For Against Management 3c Reelect Xin Fanfei as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA MOBILE LIMITED Ticker: 941 Security ID: 16941M109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$1.458 Per For For Management Share 3a Reelect Li Yue as Director For For Management 3b Reelect Lu Xiangdong as Director For Against Management 3c Reelect Xin Fanfei as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA MOLYBDENUM CO LTD Ticker: 3993 Security ID: Y1503Z105 Meeting Date: AUG 18, 2009 Meeting Type: Special Record Date: JUL 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Duan Yuxian as Executive For For Management Director 1b Reelect Li Chaochun as Executive For For Management Director 1c Reelect Wu Wenjun as Executive Director For For Management 1d Reelect Li Faben as Executive Director For For Management 1e Reelect Wang Qinxi as Executive For For Management Director 1f Reelect Zhang Yufeng as Non-Executive For For Management Director 1g Reelect Gao Dezhu as Independent For For Management Non-Executive Director 1h Reelect Zeng Shaojin as Independent For For Management Non-Executive Director 1i Reelect Gu Desheng as Independent For For Management Non-Executive Director 1j Reelect Ng Ming Wah as Independent For For Management Non-Executive Director 1k Authorize Board to Fix Remuneration of For For Management Directors 2 Elect Shu Hedong as Non-Executive For For Management Director and Approve His Remuneration 3 Reelect Yin Dongfang as Supervisor and For For Management Authorize Board to Fix The Remuneration of the Supervisors 4 Elect Zhang Zhenhao as Supervisor For For Management CHINA POWER INTERNATIONAL DEVELOPMENT LTD Ticker: 2380 Security ID: Y1508G102 Meeting Date: JUL 22, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition Agreement in For For Management Relation to the Acquisition of 63 Percent of the Equity Interests of Wu Ling Power Corp. from China Power International Hldg. Ltd. for a Consideration of RMB 4.5 Billion CHINA POWER INTERNATIONAL DEVELOPMENT LTD. Ticker: 2380 Security ID: Y1508G102 Meeting Date: MAR 18, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Services Framework For Against Management Agreement and Related Annual Caps CHINA POWER INTERNATIONAL DEVELOPMENT LTD. Ticker: 2380 Security ID: Y1508G102 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividends of RMB 0.045 For For Management Per Ordinary Share 3a Reelect Gao Guangfu as Director For For Management 3b Reelect Kwong Che Keung, Gordon as For For Management Director 4 Authorize the Board to Fix Remuneration For For Management of Directors 5 Reappoint PricewaterhouseCoopers as For Against Management Auditors and Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: JUN 18, 2010 Meeting Type: Special Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Types and Nominal Value of A For For Management Shares to be Issued in Relation to the Non-Public Issue and Placing of A Shares 1b Approve Method of Issuance in Relation For For Management to the Non-Public Issue and Placing of A Shares 1c Approve Target Subscribers and Method For For Management of Subscription in Relation to the Non-Public Issue and Placing of A Shares 1d Approve Size of the Issuance in For For Management Relation to the Non-Public Issue and Placing of A Shares 1e Approve Issue Price and Pricing For For Management Principle in Relation to the Non-Public Issue and Placing of A Shares 1f Approve Lock-Up Period Arrangement in For For Management Relation to the Non-Public Issue and Placing of A Shares 1g Approve Use of Proceeds For For Management 1h Approve Place of Listing Relation to For For Management the Non-Public Issue and Placing of A Shares 1i Approve Arrangement Relating to the For For Management Accumulated Undistributed Profits of the Company Prior to the Non-Public Issuance and Placing of A Shares 1j Valid Period of the Resolution in For For Management Relation to the Non-Public Issuance and Placing of A Shares CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Fulfillment of Conditions to For For Management the Non-Public Issuance and Placing of A Shares 2 Approve Plan in Relation to the For For Management Non-Public Issuance and Placing of A Shares 3 Approve Connected Transactions in For For Management Relation to the Non-Public Issuance and Placing of A Shares 4 Approve Report on Use of Proceeds from For For Management Previous Issuance 5 Approve Feasibility Study Report on the For For Management Investment Projects to be Financed by the Issue Proceeds From the Non-Public Issuance and Placing of A Shares 6 Approve Waiver From the Requirement of For For Management General Offer by China Railway Construction Corporation 7 Authorize Board to Deal with Relevant For For Management Matters in Relation to the Non-Public Issuance and Placing of A Shares 1 Approve Non-Public Issuance and Placing For For Management of A Shares 2 Approve Share Subscription Framework For For Management Agreement and Supplemental Agreement entered into by the Company and CRCCG 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Plan and For For Management Proposal for Distribution of Final Dividend 3 Accept Annual Report for the Year Ended For For Management Dec. 31, 2009 4 Accept Report of the Board of Directors For For Management 5 Accept Report of the Supervisory For For Management Committee 6 Appoint Accounting Firm as External For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve Remuneration Packages for For For Management Directors 8 Approve Adjustment to the Annual Basic For For Management Salaries for Independent Directors 9 Amend Rule Governing Decision-Making For Against Management Process in Relation to Connected Transactions 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA STEEL CORPORATION Ticker: 2002 Security ID: Y15041109 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve the Issuance of New Shares from For For Management Retained Earnings 4 Amend Articles of Association For For Management 5.1 Elect Chang, Chia Juch from Ministry of For For Management Economic Affairs R.O.C. with ID Number Y00001 as Director 5.2 Elect Chen, Chao Yih from Ministry of For For Management Economic Affairs R.O.C. with ID Number Y00001 as Director 5.3 Elect Fang, Liang Tung from Ministry of For For Management Economic Affairs R.O.C. with ID Number Y00001 as Director 5.4 Elect Tsou, Jo Chi from Chiun Yu For For Management Investment Corporation with ID Number V01357 as Director 5.5 Elect Chung, Lo Min from Ever Wealthy For For Management International Corporation with ID Number V02376 as Director 5.6 Elect Weng, Cheng I from Hung Kao For For Management Investment Corporation with ID Number V05147 as Director 5.7 Elect Wu, Shun Tsai from China Steel For For Management Labor Union with ID Number X00012 as Director 5.8 Elect Ou, Chao Hua from Gau Ruei For For Management Investment Corporation with ID Number V01360 as Director 5.9 Elect Li, Shen Yi with ID Number For For Management R100955005 as Independent Director 5.10 Elect Chang, Tsu En with ID Number For For Management N103009187 as Independent Director 5.11 Elect Liang Ting Peng with ID Number For For Management S101063589 as Independent Director 5.12 Elect Teng, Ssu Tang with ID Number For For Management M100725978 as Supervisor 5.13 Elect Cheng, I Lin with ID Number For For Management E100285651 as Supervisor 5.14 Elect Wang, Ju-Hsuan with ID Number For For Management V01384 as Supervisor 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors CHINA UNICOM (HONG KONG) LTD Ticker: 762 Security ID: Y1519S111 Meeting Date: NOV 3, 2009 Meeting Type: Special Record Date: OCT 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Repurchase of 899.7 Million For For Management Shares of HK$0.10 Each in the Company's Capital from SK Telecom Co., Ltd. for a Total Consideration of HK$10 Billion CHINA UNICOM (HONG KONG) LTD Ticker: 762 Security ID: Y1519S111 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Zuo Xunsheng as Director For For Management 3a2 Reelect Tong Jilu as Director For For Management 3a3 Reelect Cheung Wing Lam Linus as For For Management Director 3b Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINATRUST FINANCIAL HOLDING CO., LTD. Ticker: 2891 Security ID: Y15093100 Meeting Date: JUN 30, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Procedures Governing the For For Management Acquisition and Disposal of Assets 4 Approve the Issuance of New Shares For For Management 5 Approve Public Issuance of Shares or For For Management for a Private Placement 6 Transact Other Business None None Management CIELO SA Ticker: CIEL3 Security ID: P2859E100 Meeting Date: APR 30, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Directors For Did Not Vote Management 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 5 Authorize Capitalization of Reserves For Did Not Vote Management without Issuing New Shares 6 Amend Articles to Reflect Changes in For Did Not Vote Management Capital 7 Amend the Term of Board Members For Did Not Vote Management 8 Amend the Term of Executive Officers For Did Not Vote Management 9 Amend Article 13 to Reflect Change in For Did Not Vote Management the Term of Board Members 10 Amend Article 18 to Reflect Change in For Did Not Vote Management the Term of Executive Officers CJ CHEILJEDANG CO. Ticker: 97950 Security ID: Y1661W134 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 3500 per Common Share 2 Amend Articles of Incorporation For Against Management 3 Approve Stock Options Previously For For Management Granted by Board 4 Elect Three Inside Directors and Three For For Management Outside Directors (Bundled) 5 Elect Four Members of Audit Committee For For Management 6 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors CNOOC LTD. Ticker: 883 Security ID: 126132109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Approve Final Dividend For For Management 1c1 Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 1c2 Reelect Zhou Shouwei as Non-Executive For For Management Director 1c3 Reelect Yang Hua as Executive Director For For Management 1c4 Authorize Board Of Directors to Fix For For Management Remuneration of Directors 1e Re-appoint Auditors and Authorise The For For Management Board to Fix Remuneration 1d Reelect Chiu Sung Hong as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COMPAL ELECTRONICS INC. Ticker: 2324 Security ID: Y16907100 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve the Issuance of New Shares from For For Management Capital Surplus 4 Amend Articles of Association For For Management 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Approve Amendments on the Procedures For For Management for Loans to Other Parties 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Transact Other Business None None Management COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: SEP 25, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Changes to the composi t ion of the For Did Not Vote Management Board of Di rectors 2 Approve Call for Bids Regarding the For Did Not Vote Management Execution of Works to the Manso River 3 Donations of Vehicles in Poor Working For Did Not Vote Management Conditions in the Amount of BRL 1.87 Million to Servico Voluntario de Assistencia Social COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Alfredo Vicente Salgado Faria as For Did Not Vote Management Director to Replace Resigning Director Geraldo de Oliveira Faria 2 Amend Articles that Were Not Amended For Did Not Vote Management during April 2009 Meeting Due to Lack of Quorum 3 Amend Articles to Reflect Increase in For Did Not Vote Management Share Capital Due to Debenture Conversion 4 Approve Financing through Banco For Did Not Vote Management Nacional de Desenvolvimento Economico e Social 5 Formalize Agreement with City of Belo For Did Not Vote Management Horizonte Regarding Taxes Owed by the Company COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: APR 27, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 2 Amend Articles to Reflect Changes in For For Management Capital COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Approve Investment Program for 2010 and For For Management 2011 4 Elect Corporate Bodies For For Management COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: JUN 14, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financing through Caixa For For Management Economica Federal 2 Approve Financing through Banco For For Management Nacional de Desenvolvimento Economico e Social 3 Amend Bidding Process for Facility For For Management Expansion of Estacao de Tratamento de Esgotos da Bacia do Ribeiro de Arrudas 4 Approve Donation of Assets For For Management CONSORCIO ARA S.A.B. DE C.V. Ticker: ARA* Security ID: P3084R106 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Fiscal Year Ended Dec. 31, 2009 2 Accept Tax Report on Adherence to For For Management Fiscal Obligations 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors, Board Secretary and For Against Management Deputy Board Secretary; Approve Their Discharge and Remuneration 5 Elect or Ratify Chairman of Audit For Against Management Committee 6 Elect or Ratify Chairman of Corporate For Against Management Practices Committee 7 Set Maximum Aggregate Nominal Amount of For For Management Share Repurchase Reserve 8 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CONSORCIO ARA, S.A.B. DE C.V. Ticker: ARA* Security ID: P3084R106 Meeting Date: OCT 1, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Shares Repurchase Report For For Management 2 Approve Stock Option Plan for Company's For Against Management Executives and Employees 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting COSCO PACIFIC LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by COSCO Pacific For For Management Logistics Co. Ltd. of Its 49 Percent Equity Interest in COSCO Logistics Co. Ltd. to China COSCO Holdings Co. Ltd., and the Related Transactions COSCO PACIFIC LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: JAN 7, 2010 Meeting Type: Special Record Date: DEC 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve COSCON Shipping Services Master For For Management Agreement and Related Annual Caps 2 Approve Florens-COSCON Container For For Management Related Services and Purchase of Materials Master Agreement and Related Annual Caps COSCO PACIFIC LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Xu Lirong as Director For Against Management 3a2 Reelect Sun Jiakang as Director For For Management 3a3 Reelect Yin Weiyu as Director For Against Management 3a4 Reelect Li Kwok Po, David as Director For For Management 3a5 Reelect Timothy George Freshwater as For For Management Director 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares COTEMINAS Ticker: CTNM4 Security ID: P3164Y104 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors and Approve Their For For Management Remuneration 4 Elect Fiscal Council Members and Fix For For Management Their Remuneration CPFL ENERGIA S A Ticker: CPFE3 Security ID: P3179C105 Meeting Date: DEC 10, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorbtion of Seven For For Management Subsidiaries 2 Ratify Hirashima And Associados For For Management Consultoria em Transacoes Societarias Ltd. Approve Proposed Absorption 3 Approve Appraisal Report Mentioned in For For Management Item II 4 Approve Absortion Agreement For For Management 5 Increased Share Capital Following For For Management Proposed Absortion 6 Amend Article 5 to Reflect Change in For For Management Capital DENWAY MOTORS LTD. (FORMERLY DENWAY INVESTMENT) Ticker: 203 Security ID: Y2032Y106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Zhang Fangyou as Director For For Management 3b Reelect Li Tun as Director For For Management 3c Reelect Fu Shoujie as Director For For Management 3d Reelect Lee Ka Lun as Director For For Management 3e Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares DESARROLLADORA HOMEX S.A.B. DE C.V. Ticker: HOMEX* Security ID: 25030W100 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income for Fiscal For For Management Year Ended Dec.31, 2009 3 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve 4 Elect or Ratify Directors and Board For Against Management Secretary; Approve Their Remuneration 5 Elect or Ratify Chairmen and Members of For Against Management Audit and Corporate Practices Committees; Elect Executive Committee Members 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending ELETROBRAS, CENTRAIS ELETRICAS BRASILEIRAS S.A. Ticker: CAIGY Security ID: P22854122 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For Against Management 4 Elect Fiscal Council Members For Against Management 5 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 6 Designate Newspapers to Publish Company For For Management Announcements ELETROBRAS, CENTRAIS ELETRICAS BRASILEIRAS S.A. Ticker: EBR Security ID: P22854122 Meeting Date: APR 30, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors, in Accordance with For Did Not Vote Management Article 150 of the Brazilian Companies Law EMBOTELLADORAS ARCA S.A.B. DE C.V. Ticker: ARCA* Security ID: P3699M104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board Report on Financial For For Management Statements and Statutory Reports for Fiscal Year 2009; Report of the External Auditors; Report of the Audit and Statutory Committee and Tax Report on Compliance to Fiscal Obligations 2 Approve Allocation of Income and For For Management Dividends of MXN 1.05 Per Share 3 Authorize Repurchase of Shares and Set For For Management Aggregate Maximum Amount 4 Elect Directors, Determine their For Against Management Classification, Approve their Remuneration and Elect Secretaries 5 Approve Remuneration of Board Committee For Against Management Members; Elect Chairman of the Audit and Social Practices Committee 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 7 Approve Minutes of Meeting For For Management EMBRAER, EMPRESA BRASILEIRA DE AERONAUTICA Ticker: EMBR3 Security ID: 29081M102 Meeting Date: APR 19, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive The Accounts Submitted By For For Management Company Management, Examine, discuss And Vote The Financial Statements. 2 Destination Of The Net Profit Achieved For For Management In The Fiscal Year Closed on December 31, 2009 And Distribution Of Dividends 3 Ratify The Appointment Of Federal For For Management Administration Representative in Company Board Of Directors. 4 Election Of The Members Of The Audit For For Management Committee For The 2010/2011 period And Appointment Of Board Chairman, Vice-chairman And expert Board Member 5 Setting The Global Annual Amount Of The For Against Management Compensation To Bedistributed To Company Managers And Members Of Board Ofdirectors Committees 6 Setting The Compensation To Be For For Management Distributed To The Members Of The audit Committee 7 Approval Of A Company Stock Purchase For For Management Option Granting Program 8 Amendment Of The Following Provisions For For Management Of Company By-laws: article 7, 18, 33, 34 40, 41, 63, 64 And 65. FIRST FINANCIAL HOLDING CO. LTD. Ticker: 2892 Security ID: Y2518F100 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Release of Restrictions of For For Management Competitive Activities of Directors 4 Amend Articles of Association For For Management 5 Approve the Issuance of New Shares from For For Management Retained Earnings 6 Transact Other Business None None Management FIRSTRAND LTD Ticker: FSR Security ID: S5202Z131 Meeting Date: NOV 25, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2009 2.1 Re-elect Lauritz Dippenaar as Director For For Management 2.2 Re-elect Vivian Bartlett as Director For For Management 2.3 Re-elect David Craig as Director For For Management 2.4 Re-elect Ronald Store as Director For For Management 2.5 Re-elect Benedict van der Ross as For For Management Director 3.1 Elect Johan Burger as Director For For Management 3.2 Elect Deepak Premnarayen as Director For For Management 3.3 Elect Jan van Greuning as Director For For Management 3.4 Elect Matthys Visser as Director For For Management 4 Approve Non-executive Director Fees for For For Management the Year Ended 30 June 2010 5 Reappoint PricewaterhouseCoopers Inc as For For Management Auditors of the Company and Fulvio Tonelli as the Individual Registered Auditor 6 Authorise Board to Fix Remuneration of For For Management the Auditors 7 Place Authorised but Unissued Shares For For Management under Control of Directors 8 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 9 Authorise Board to Issue All or Any of For For Management the Authorised but Unissued "B" Variable Rate, Non Cumulative, Non Redeemable Preference Shares in the Capital of the Company for Cash 10 Approve FirstRand Ltd Conditional Share For Against Management Plan 2009 11 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital 12 Amend Memorandum of Association For For Management 13 Amend Articles of Association Re: Banks For For Management Act 14 Amend Articles of Association Re: "B" For For Management Preference Shares GAMUDA BHD. Ticker: GAMUDA Security ID: Y2679X106 Meeting Date: DEC 17, 2009 Meeting Type: Annual Record Date: DEC 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Directors in For For Management the Amount of MYR 334,000 for the Year Ended July 31, 2009 2 Elect Zainul Ariff bin Haji Hussain as For For Management Director 3 Elect Azmi bin Mat Nor as Director For For Management 4 Elect Saw Wah Theng as Director For For Management 5 Elect Talha bin Haji Mohd Hashim as For For Management Director 6 Elect Mohd Ramli bin Kushairi as For For Management Director 7 Elect Kamarul Zaman bin Mohd Ali as For For Management Director 8 Elect Abdul Aziz bin Raja Salim as For For Management Director 9 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital GAMUDA BHD. Ticker: GAMUDA Security ID: Y2679X106 Meeting Date: APR 5, 2010 Meeting Type: Special Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Renouncable Rights Issue of up For For Management to 268 Million Warrants in Gamuda Bhd at an Issue Price of MYR 0.10 Per Warrant on the Basis of One Warrant for Every Eight Existing Ordinary Shares of MYR 1.00 Each Held in Gamuda GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 2.39 per Share For For Management 5 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor 6 Amend Charter For For Management 7 Amend Regulations on General Meetings For For Management 8 Approve Remuneration of Directors For Against Management 9 Approve Remuneration of Members of For For Management Audit Commission 10.1 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 10.2 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Agreements 10.3 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Agreements 10.4 Approve Related-Party Transaction with For For Management State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements 10.5 Approve Related-Party Transaction with For For Management OAO Gazprom Bank Re: Loan Facility Agreements 10.6 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Facility Agreements 10.7 Approve Related-Party Transaction with For For Management ZAO Gazenergoprombank Re: Loan Facility Agreements 10.8 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Facility Agreements 10.9 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Transfer of Credit Funds 10.10 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Transfer of Credit Funds 10.11 Approve Related-Party Transaction with For For Management OAO Gazprombank, OAO Sberbank of Russia, ZAO Gazenergoprombank, and OAO Bank VTB Re: Agreements on Using Electronic Payments System 10.12 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase 10.13 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreement on Guarantees to Tax Authorities 10.14 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreement on Guarantees to Tax Authorities 10.15 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreement on Guarantees to Tax Authorities 10.16 Approve Related-Party Transaction with For For Management Bank Societe Generale Re: Guarantee of Fulfillment of Obligations by OOO Gazprom Export 10.17 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: Agreement on Temporary Possession and Use of Facilities of Yamal-Europe Trunk Gas Pipeline 10.18 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreement on Temporary Possession and Use of Facilities of Surgutsky Condensate Stabilization Plant 10.19 Approve Related-Party Transaction with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Temporary Posession and Use of Facilities of Eastern Segment of Orenburgskoye Oil and Gas-Condensate Field 10.20 Approve Related-Party Transaction with For For Management OAO Lazurnaya Re: Agreement on Temporary Possession and Use of Property of Lazurnaya Peak Hotel Complex 10.21 Approve Related-Party Transaction with For For Management DOAO Tsentrenergogaz of OAO Gazprom Re: Agreement on Temporary Possession and Use of Facilities of Gas-Oil-Condensate Field in Yamalo-Nenetsky Autonomous Area 10.22 Approve Related-Party Transaction with For For Management OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Preventative Clinic Facilities 10.23 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions 10.24 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises 10.25 Approve Related-Party Transaction with For For Management OAO Salavatnefteorgsintez Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline 10.26 Approve Related-Party Transaction with For For Management OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation 10.27 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation 10.28 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation 10.29 Approve Related-Party Transaction with For For Management OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.30 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.31 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of ERP Software and Equipment Complex 10.32 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.33 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Temporary Possession and Use of Hardware Solutions 10.34 Approve Related-Party Transaction with For For Management OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.35 Approve Related-Party Transaction with For For Management ZAO Gaztelecom Re: Agreement on Temporary Possession and Use of Communications Facilities 10.36 Approve Related-Party Transaction with For For Management OAO Gazpromregiongaz Re: Agreement on Temporary Possession and Use of Property Complex of Gas Distribution System 10.37 Approve Related-Party Transaction with For For Management OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center 10.38 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements to Customs Authorities 10.39 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements to Customs Authorities 10.40 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Declaration for Customs Purposes 10.41 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Declaration for Customs Purposes 10.42 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Delivery of Gas 10.43 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Sale of Gas 10.44 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Delivery of Gas 10.45 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreement on Sale of Liquid Hydrocarbons 10.46 Approve Related-Party Transaction with For For Management ZAO Northgas Re: Agreement on Delivery of Gas 10.47 Approve Related-Party Transaction with For For Management OAO Severneftegazprom Re: Agreement on Delivery of Gas 10.48 Approve Related-Party Transaction with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Delivery of Gas 10.49 Approve Related-Party Transaction with For For Management OAO SIBUR Holding Re: Delivery of Dry Stripped Gas 10.50 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreement on Delivery of Gas 10.51 Approve Related-Party Transaction with For For Management OAO Tomskgazprom Re: Agreement on Transportation of Gas 10.52 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Transportation of Gas 10.53 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreement on Transportation of Gas 10.54 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreement on Transportation of Gas 10.55 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas 10.56 Approve Related-Party Transaction with For For Management a/s Latvijas Gaze Re: Agreement on Purchase of Gas 10.57 Approve Related-Party Transaction with For For Management AB Lietuvos Dujos Re: Agreement on Purchase of Gas 10.58 Approve Related-Party Transaction with For For Management UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas 10.59 Approve Related-Party Transaction with For For Management MoldovaGaz SA Re: Agreement on Purchase of Gas 10.60 Approve Related-Party Transaction with For For Management KazRosGaz LLP Re: Agreement on Sale of Gas 10.61 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: Agreement on Purchase of Gas 10.62 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Agreement on Transportation of Gas 10.63 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Agreement on Transportation of Gas 10.64 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work 10.65 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work 10.66 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work 10.67 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work 10.68 Approve Related-Party Transaction with For For Management OAO Gazprom Space Systems Re: Agreement on Investment Projects 10.69 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreement on Investment Projects 10.70 Approve Related-Party Transaction with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Investment Projects 10.71 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreement on Investment Projects 10.72 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreement on Investment Projects 10.73 Approve Related-Party Transaction with For For Management ZAO Gaztelecom Re: Agreement on Investment Projects 10.74 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreement on Investment Projects 10.75 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Property Insurance 10.76 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Life and Individual Property Insurance 10.77 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees 10.78 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees 10.79 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Provision of Medical Services to Gazprom's Employees and Their Families 10.80 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Provision of Medical Services to Gazprom's Employees and Their Families 10.81 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Employees of OAO Gazprom Avtopredpriyatie 10.82 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles 10.83 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance to Board of Directors and Management Board 10.84 Approve Related-Party Transactions with For For Management Multiple Parties Re: Agreeement on Arranging Stocktaking of Property 10.85 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.86 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.87 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.88 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.89 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.90 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.91 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.92 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.93 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.94 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.95 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Cost Assessment 10.96 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.97 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz and OAO Gazprom Space Systems Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation 10.98 Approve Related-Party Transaction with For For Management ZAO Gaztelecom Re: Agreement on Technical Maintenance of OAO Gazprom's Technological Assets 10.99 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Delivery of Complete Exclusive Rights to Utility Model 10.10 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz, ZAO Gazprom Invest Yug, and OAO Tomskgazprom Re: License to Use Computer Software Package 10.10 Approve Related-Party Transaction with For For Management Multiple Parties Re: License to Use OAO Gazprom's Trademarks 10.10 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: License to Use OAO Gazprom's Trademarks 11.1 Elect Andrey Akimov as Director None Against Management 11.2 Elect Aleksandr Ananenkov as Director For Against Management 11.3 Elect Burckhard Bergmann as Director None Against Management 11.4 Elect Farit Gazizullin as Director None Against Management 11.5 Elect Vladimir Gusakov as Director None Against Management 11.6 Elect Viktor Zubkov as Director None Against Management 11.7 Elect Elena Karpel as Director For Against Management 11.8 Elect Aleksey Makarov as Director None Against Management 11.9 Elect Aleksey Miller as Director For Against Management 11.10 Elect Valery Musin as Director None For Management 11.11 Elect Elvira Nabiullina as Director None Against Management 11.12 Elect Viktor Nikolayev as Director None Against Management 11.13 Elect Vlada Rusakova as Director For Against Management 11.14 Elect Mikhail Sereda as Director For Against Management 11.15 Elect Vladimir Fortov as Director None Against Management 11.16 Elect Sergey Shmatko as Director None Against Management 11.17 Elect Igor Yusufov as Director None Against Management 12.1 Elect Dmitry Arkhipov as Member of For For Management Audit Commission 12.2 Elect Andrey Belobrov as Member of For Against Management Audit Commission 12.3 Elect Vadim Bikulov as Member of Audit For For Management Commission 12.4 Elect Andrey Kobzev as Member of Audit For For Management Commission 12.5 Elect Nina Lobanova as Member of Audit For For Management Commission 12.6 Elect Dmitry Logunov as Member of Audit For Against Management Commission 12.7 Elect Yury Nosov as Member of Audit For Against Management Commission 12.8 Elect Konstantin Pesotsky as Member of For Against Management Audit Commission 12.9 Elect Marat Salekhov as Member of Audit For Against Management Commission 12.10 Elect Mariya Tikhonova as Member of For For Management Audit Commission 12.11 Elect Aleksandr Yugov as Member of For Against Management Audit Commission GENTING MALAYSIA BHD. Ticker: GENM Security ID: Y7368M113 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended Dec. 31, 2009 2 Approve Final Dividend of MYR 0.04 Per For For Management Share for the Financial Year Ended Dec. 31, 2009 3 Approve Remuneration of Directors in For For Management the Amount of MYR 778,405 for the Financial Year Ended Dec. 31, 2009 4 Elect Lim Kok Thay as Director For For Management 5 Elect Teo Eng Siong as Director For For Management 6 Elect Mohammed Hanif bin Omar as For For Management Director 7 Elect Alwi Jantan as Director For For Management 8 Elect Lin See Yan as Director For For Management 9 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued and Paid-Up Share Capital 11 Approve Exemption to Genting Bhd. and For For Management Persons Acting in Concert with it from the Obligation to Undertake a Mandatory Take-Over Offer on the Remaining Voting Shares in the Company Not Already Owned by Them After the Proposed Share Repurchase Program 12 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued and Paid-Up Share Capital 13 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions 14 Approve Retirement Gratuity Payment of For Against Management MYR 457,475 to Sidek bin Hj Wan Abdul Rahman, Former Independent Non-Executive Director 1 Amend Articles of Association as Set For For Management Forth Under Part D of the Document to Shareholders Dated May 18, 2010 GLOBAL BIO-CHEM TECHNOLOGY GROUP CO. LTD. Ticker: 809 Security ID: G3919S105 Meeting Date: MAY 31, 2010 Meeting Type: Annual Record Date: MAY 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Patrick E Bowe as Director For Against Management 2b Reelect Lee Yuen Kwong as Director For Against Management 2c Reelect Chan Man Hon, Eric as Director For Against Management 2d Authorize Board to Fix the Remuneration For For Management of Directors 3 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Reissuance of Repurchased For Against Management Shares GOLD FIELDS LTD Ticker: GFI Security ID: 38059T106 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2009 2 Elect CA Carolus as Director For For Management 3 Elect R Danino as Director For For Management 4 Elect AR Hill as Director For For Management 5 Re-elect NJ Holland as Director For For Management 6 Elect RP Menell as Director For For Management 7 Place Authorised but Unissued Ordinary For Against Management Shares under Control of Directors 8 Place Authorised but Unissued For For Management Non-Convertible Redeemable Preference Shares under Control of Directors 9 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of 10 Percent of Issued Share Capital 10 Amend Gold Fields Ltd 2005 Share Plan For For Management 11 Award Non-Executive Directors with For For Management Share Rights in Accordance with The Gold Fields Ltd 2005 Non-Executive Share Plan 12 Approve Non-executive Director Fees For For Management with Effect from 1 January 2010 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital GRENDENE SA Ticker: GRND3 Security ID: P49516100 Meeting Date: SEP 21, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 3-for-1 Stock Split For Did Not Vote Management 2 Increase Authorized Capital to Reflect For Did Not Vote Management Stock Split 3 Amend Articles to Reflect Changes in For Did Not Vote Management Capital GRENDENE SA Ticker: GRND3 Security ID: P49516100 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Directors For Did Not Vote Management GRENDENE SA Ticker: GRND3 Security ID: P49516100 Meeting Date: APR 19, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan Grants For Did Not Vote Management 2 Amend Articles to Reflect Changes in For Did Not Vote Management Capital GRUMA S.A.B. DE C.V. Ticker: GRUMAB Security ID: P4948K121 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize GRUMA to Perform Transactions For Against Management Representing 20 Percent or More of Company Consolidated Assets; Including Loan Agreements, Amendments to Current Agreements, and Grating Guarantees In Favor of Certain Institutions and Creditors 2 Grant Special Power of Attorney for For Against Management Acts of Ownership 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Approve Minutes of Meeting For For Management GRUPO CONTINENTAL S.A.B. Ticker: CONTAL* Security ID: P3091R172 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Designate Inspectors of Minutes of For For Management Meeting 2.1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports including Board Reports For the Year Ended Dec. 31, 2009 2.2 Receive Opinion of the Board of For For Management Directors on the Report Presented by the CEO 3 Accept Report of Audit and Corporate For For Management Practices Committee 4 Ratify Agreements and Discharge of For For Management Directors for Fiscal Year Ended Dec. 31, 2009 5 Approve Allocation of Income and For For Management Dividends 6 Accept Report Re: Share Repurchase For For Management Program 7 Set Maximum Aggregate Amount for For For Management Repurchase of Shares 8 Receive Report on Fiscal Obligations For For Management 9 Elect Directors For Against Management 10 Elect President of Audit and Corporate For Against Management Practices Committee 11 Approve Remuneration of Directors For For Management 12 Approve Minutes of Meeting For For Management HARBIN POWER EQUIPMENT CO., LTD. Ticker: 1133 Security ID: Y30683109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve 2009 Dividend of RMB 0.068 Per For For Management Share 5 Authorize Board to Appoint Any Person For For Management to Fill In a Casual Vacancy in the Board of Directors or as an Additional Director 7 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration HARBIN POWER EQUIPMENT CO., LTD. Ticker: 1133 Security ID: Y30683109 Meeting Date: JUN 3, 2010 Meeting Type: Special Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Services Framework For Against Management Agreement with Harbin Electic Corporation and the Related Annual Caps HINDUSTAN PETROLEUM Ticker: 500104 Security ID: Y3224R123 Meeting Date: AUG 28, 2009 Meeting Type: Annual Record Date: AUG 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.25 Per Share For For Management 3 Reappoint P.V. Rajaraman as Director For For Management 4 Reappoint P.G. Apte as Director For For Management 5 Reappoint V. Viziasaradhi as Director For For Management 6 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Appoint K. Murali as Director For For Management HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 For For Management Dividends and Issuance of New Shares 4 Approve Increase of Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Amendments on the Procedures For For Management for Loans to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Amend Articles of Association For For Management 8.1 Elect Gou, Terry with ID Number 1 as For For Management Director 8.2 Elect Tai, Jeng-Wu from Hon-Hsiao For For Management International Investment Co. with ID Number 16662 as Director 8.3 Elect Lu, Sidney from Hon-Hsiao For For Management International Investment Co. with ID Number 16662 as Director 8.4 Elect Chien, Mark from Hon-Jin For For Management International Investment Co. with ID Number 57132 as Director 8.5 Elect Wu Yu-Chi with ID Number For For Management N120745520 as Independent Director 8.6 Elect Liu, Cheng Yu with ID Number For For Management E121186813 as Independent Director 8.7 Elect Huang, Chin-Yuan with ID Number For For Management R101807553 as Supervisor 8.8 Elect Chen Wan, Jui-Hsia from Fu rui For For Management International Investment Co., Ltd. with ID Number 18953 as Supervisor 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Transact Other Business None None Management HTC CORPORATION Ticker: 2498 Security ID: Y3732M103 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Approve Amendments on the Procedures For For Management for Loans to Other Parties 8.1 Elect Cher Wang with ID Number 2 as For For Management Director 8.2 Elect Wen-Chi Chen with ID Number 5 as For For Management Director 8.3 Elect HT Cho with ID Number 22 as For For Management Director 8.4 Elect Ho-Chen Tan with ID Number For For Management D101161444 as Director 8.5 Elect Josef Felder with ID Number For For Management 19610425FE as Independent Director 8.6 Elect Chen-Kuo Lin with ID Number For For Management F102690133 as Independent Director 8.7 Elect Representative of Way-Chih For For Management Investment Co., Ltd. with ID Number 15 as Supervisor 8.8 Elect Po-Cheng Ko with ID Number 14257 For For Management as Supervisor 8.9 Elect Caleb Ou-Yang with ID Number For For Management D101424339 as Supervisor 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Transact Other Business None None Management HUANENG POWER INTERNATIONAL INC. Ticker: 902 Security ID: Y3744A105 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with For For Management Related Parties and Related Annual Caps 2 Approve Capital Contribution Agreement For For Management Among Huaneng Power International Inc., China Huaneng Group and HIPDC HUANENG POWER INTERNATIONAL INC. Ticker: HNP Security ID: 443304100 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with For For Management Related Parties and Related Annual Caps 2 Approve Capital Contribution Agreement For For Management Among Huaneng Power International Inc., China Huaneng Group and HIPDC HUANENG POWER INTERNATIONAL, INC. Ticker: HNP Security ID: Y3744A105 Meeting Date: MAR 16, 2010 Meeting Type: Special Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Class of Shares and Nominal For For Management Value Per Share in Relation to the New A Share Issue and the New H Share Issue 1b Approve Method of Issuance in Relation For For Management to the New A Share Issue and the New H Share Issue 1c Approve Target Subscribers in Relation For For Management to the New A Share Issue and the New H Share Issue 1d Approve Method of Subscription in For For Management Relation to the New A Share Issue and the New H Share Issue 1e Approve Number of Shares to be Issued For For Management in Relation to the New A Share Issue and the New H Share Issue 1f Approve Price Determinate Date in For For Management Relation to the New A Share Issue and the New H Share Issue 1g Approve Subscription Price in Relation For For Management to the New A Share Issue and the New H Share Issue 1h Approve Adjustment to the Number of For For Management Shares to be Issued and the Subscription Price in Relation to the New A Share Issue and the New H Share Issue 1i Approve Lock-Up Periods in Relation to For For Management the New A Share Issue and the New H Share Issue 1j Approve Listing of Shares in Relation For For Management to the New A Share Issue and the New H Share Issue 1k Approve Use of Proceeds in Relation to For For Management the New A Share Issue and the New H Share Issue 1l Approve Arrangement Regarding the For For Management Accumulated Undistributed Earnings in Relation to the New A Share Issue and the New H Share Issue 1m Approve Relationship Between the New A For For Management Share Issue and the New H Share Issue 1n Approve Validity Period of the For For Management Resolutions Relating to the New A Share Issue and the New H Share Issue 2 Approve Resolutions Regarding the For For Management Signing of the Subscriptions Agreement HUANENG POWER INTERNATIONAL, INC. Ticker: HNP Security ID: Y3744A105 Meeting Date: MAR 16, 2010 Meeting Type: Special Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Class of Shares and Nominal For For Management Value Per Share in Relation to the New A Share Issue and the New H Share Issue 1b Method of Issuance in Relation to the For For Management New A Share Issue and the New H Share Issue 1c Approve Target Subscribers in Relation For For Management to the New A Share Issue and the New H Share Issue 1d Approve Method of Subscription in For For Management Relation to the New A Share Issue and the New H Share Issue 1e Approve Number of Shares to be Issued For For Management in Relation to the New A Share Issue and the New H Share Issue 1f Approve Price Determinate Date in For For Management Relation to the New A Share Issue and the New H Share Issue 1g Approve Subscription Price in Relation For For Management to the New A Share Issue and the New H Share Issue 1h Approve Adjustment to the Number of For For Management Shares to be Issued and the Subscription Price in Relation to the New A Share Issue and the New H Share Issue 1i Approve Lock-Up Periods in Relation to For For Management the New A Share Issue and the New H Share Issue 1j Approve Listing of Shares in Relation For For Management to the New A Share Issue and the New H Share Issue 1k Approve Use of Proceeds in Relation to For For Management the New A Share Issue and the New H Share Issue 1l Approve Arrangement Regarding the For For Management Accumulated Undistributed Earnings in Relation to the New A Share Issue and the New H Share Issue 1m Approve Relationship Between the New A For For Management Share Issue and the New H Share Issue 1n Approve Validity Period of the For For Management Resolutions Relating to the New A Share Issue and the New H Share Issue 2 Approve Signing of the Subscription For For Management Agreements with Designated Investors 3 Meet Conditions for the New A Share For For Management Issue 4 Approve Feasibility Report on the Use For For Management of Proceeds from the New A Share Issue 5 Approve Report on the Use of Proceeds For For Management from Previous Fund Raising 6 Amend Articles Re: Shareholding For For Management Structure, Number of Shares in Issue, and Registered Capital Consequential to the New Issue 7 Authorize Board to Process All Related For For Management Matters Incidental to the New A Share Issue and the New H Share Issue HUANENG POWER INTERNATIONAL, INC. Ticker: 902 Security ID: 443304100 Meeting Date: MAR 16, 2010 Meeting Type: Special Record Date: FEB 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Class of Shares and Nominal For For Management Value Per Share in Relation to the New A Share Issue and the New H Share Issue 1.2 Method of Issuance in Relation to the For For Management New A Share Issue and the New H Share Issue 1.3 Approve Target Subscribers in Relation For For Management to the New A Share Issue and the New H Share Issue 1.4 Approve Method of Subscription in For For Management Relation to the New A Share Issue and the New H Share Issue 1.5 Approve Number of Shares to be Issued For For Management in Relation to the New A Share Issue and the New H Share Issue 1.6 Approve Price Determinate Date in For For Management Relation to the New A Share Issue and the New H Share Issue 1.7 Approve Subscription Price in Relation For For Management to the New A Share Issue and the New H Share Issue 1.8 Approve Adjustment to the Number of For For Management Shares to be Issued and the Subscription Price in Relation to the New A Share Issue and the New H Share Issue 1.9 Approve Lock-Up Periods in Relation to For For Management the New A Share Issue and the New H Share Issue 110 Approve Listing of Shares in Relation For For Management to the New A Share Issue and the New H Share Issue 1.11 Approve Use of Proceeds in Relation to For For Management the New A Share Issue and the New H Share Issue 1.12 Approve Arrangement Regarding the For For Management Accumulated Undistributed Earnings in Relation to the New A Share Issue and the New H Share Issue 1.13 Approve Relationship Between the New A For For Management Share Issue and the New H Share Issue 1.14 Approve Validity Period of the For For Management Resolutions Relating to the New A Share Issue and the New H Share Issue 2 Approve Signing of the Subscription For For Management Agreements with Designated Investors 3 Meet Conditions for the New A Share For For Management Issue 4 Approve Feasibility Report on the Use For For Management of Proceeds from the New A Share Issue 5 Approve Report on the Use of Proceeds For For Management from Previous Fund Raising 6 Amend Articles Re: Shareholding For For Management Structure, Number of Shares in Issue, and Registered Capital Consequential to the New Issue 7 Authorize Board to Process All Related For For Management Matters Incidental to the New A Share Issue and the New H Share Issue HUANENG POWER INTERNATIONAL, INC. Ticker: HNP Security ID: Y3744A105 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Board of For For Management Directors 2 Accept Working Report of the For For Management Supervisory Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan For For Management 5 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Co. Ltd. and PricewaterhouseCoopers as PRC and International Auditors, Respectively, with a Total Remuneration of About RMB 21.55 Million 6 Approve Issue of Short-term Debentures For For Management HUANENG POWER INTERNATIONAL, INC. Ticker: HNP Security ID: 443304100 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Board of For For Management Directors 2 Accept Working Report of the For For Management Supervisory Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan For For Management 5 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Co. Ltd. and PricewaterhouseCoopers as PRC and International Auditors, Respectively, with a Total Remuneration of About RMB 21.55 Million 6 Approve Issue of Short-term Debentures For For Management HYUNDAI DEVELOPMENT CO. (FRMRLY. HYUNDAI INDUSTRIAL HOUSING & INDUSTRIAL DEV.) Ticker: 12630 Security ID: Y38397108 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 400 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Two Inside Directors and Three For For Management Outside Directors (Bundled) 4 Elect Lee Jeong-Hoon as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOTOR CO. Ticker: 5380 Security ID: Y38472109 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1,150 per Common Share 2 Elect Two Inside Directors and Two For For Management Outside Directors 3 Elect Nam Sung-Il as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors INDIA CEMENTS LTD. Ticker: 530005 Security ID: Y39167153 Meeting Date: AUG 7, 2009 Meeting Type: Annual Record Date: AUG 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.00 Per Share For For Management 3 Reappoint B.S. Adityan as Director For For Management 4 Reappoint K. Subramanian as Director For For Management 5 Reappoint R.K. Das as Director For For Management 6 Approve Brahmayya & Co. and P.S. For For Management Subramania Iyer & Co. as Auditors and Authorize Board to Fix Their Remuneration 7 Appoint N. Srinivasan as Director For For Management 8 Approve Pledging of Assets for Debt For For Management 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of $100 Million INDIAN BANK LIMITED Ticker: 532814 Security ID: Y39228112 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: MAY 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 6.50 Per Share For For Management INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 601398 Security ID: ADPV10686 Meeting Date: SEP 2, 2009 Meeting Type: Special Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Injection of an Amount For For Management Equivalent to RMB 3 Billion in ICBC Financial Leasing Co., Ltd. INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 601398 Security ID: ADPV10686 Meeting Date: NOV 27, 2009 Meeting Type: Special Record Date: OCT 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management Between Industrial and Commercial Bank of China Ltd. and Bangkok Bank Public Company Ltd. and the Voluntary Tender and Delisting Offers and Related Transactions 2 Elect Malcolm Christopher McCarthy as For For Management Independent Non-Executive Director 3 Elect Kenneth Patrick Chung as For For Management Independent Non-Executive Director INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 601398 Security ID: ADPV10686 Meeting Date: APR 8, 2010 Meeting Type: Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang Lili as Executive Director For For Management 2 Approve 2010 Fixed Assets Investment For For Management Budget INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 601398 Security ID: ADPV10686 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Work Report of the Board For For Management of Directors 2 Approve 2009 Work Report of the Board For For Management of Supervisors 3 Approve 2009 Audited Accounts For For Management 4 Approve 2009 Profit Distribution Plan For For Management 5 Reappoint Ernst and Young and Ernst and For For Management Young Hua Ming as Auditors and Fix the Total Audit Fees for 2010 at RMB 159.60 million 6 Approve Capital Management Plan for For For Management Years 2010 to 2012 7 Approve Issuance of H Shares and A For For Management Share Convertible Corporate Bonds (Convertible Bonds) 8a Approve Type of Securities to be Issued For For Management in Relation to the Issuance of the Convertible Bonds 8b Approve Issue Size in Relation to the For For Management Issuance of the Convertible Bonds 8c Approve Nominal Value and Issue Price For For Management in Relation to the Issuance of the Convertible Bonds 8d Approve Term in Relation to the For For Management Issuance of the Convertible Bonds 8e Approve Interest Rate in Relation to For For Management the Issuance of the Convertible Bonds 8f Approve Timing and Method of Interest For For Management Payment in Relation to the Issuance of the Convertible Bonds 8g Approve Conversion Period in Relation For For Management to the Issuance of the Convertible Bonds 8h Approve Method for Determining the For For Management Number of Shares for Conversion in Relation to the Issuance of the Convertible Bonds 8i Approve Determination and Adjustment of For For Management CB Conversion Price in Relation to the Issuance of the Convertible Bonds 8j Approve Downward Adjustment to CB For For Management Conversion Price in Relation to the Issuance of the Convertible Bonds 8k Approve Terms of Redemption in Relation For For Management to the Issuance of the Convertible Bonds 8l Approve Terms of Sale Back in Relation For For Management to the Issuance of the Convertible Bonds 8m Approve Dividend Rights of the Year of For For Management Conversion in Relation to the Issuance of the Convertible Bonds 8n Approve Method of Issuance and Target For For Management Investors in Relation to the Issuance of the Convertible Bonds 8o Approve Subscription Arrangement for For For Management the Existing Holders of A Shares in Relation to the Issuance of the Convertible Bonds 8p Approve CB Holders and CB Holders' For For Management Meetings in Relation to the Issuance of the Convertible Bonds 8q Approve Use of Proceeds in Relation to For For Management the Issuance of the Convertible Bonds 8r Approve Special Provisions in Relation For For Management to Supplementary Capital in Relation to the Issuance of the Convertible Bonds 8s Approve Security in Relation to the For For Management Issuance of the Convertible Bonds 8t Approve Validity Period of the For For Management Resolution in Relation to the Issuance of the Convertible Bonds 8u Approve Matters Relating to For For Management Authorisation in Relation to the Issuance of the Convertible Bonds 9 Approve Feasibility Analysis Report on For For Management the Use of Proceeds of the Public Issuance of A Share Convertible Corporate Bonds 10 Approve Utilization Report on the For For Management Bank's Use of Proceeds from the Previous Issuance of Securities by the Bank 11 Approve the Revised Plan on None For Shareholder Authorisation of the Shareholders' General Meeting to the Board of Directors as Set Out in Appendix 1 to the Supplemental Circular of the Bank Dated 4 May 2010 INDUSTRIAS CH S.A.B. DE C.V. Ticker: ICHB Security ID: P52413138 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Present Individual and Consolidated For For Management Financial Statements for Fiscal Year Ended Dec. 31, 2009; Present CEO's, Board of Directors', Audit and Corporate Practices Committee's, Share Repurchase, and Tax Obligation Compliance Reports; Discharge of Directors 2 Approve Allocation of Income and Set For For Management Aggregate Nominal Amount for Share Repurchase Reserve 3 Elect or Ratify Directors, Executive For For Management Committee Members, Audit and Corporate Practice Committee Members, and Board Secretary; Approve Remuneration 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting ISRAEL DISCOUNT BANK LTD. Ticker: DSCT Security ID: 465074201 Meeting Date: AUG 27, 2009 Meeting Type: Special Record Date: JUL 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Director/Officer Liability and For For Management Indemnification Agreements 2 Approve Director/Officer Liability and For For Management Indemnification Agreements 3 Elect Gatit Guberman as Director For For Management JD GROUP LTD Ticker: JDG Security ID: S40920118 Meeting Date: AUG 12, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the JD Group Share Appreciation For For Management Rights Scheme 2 Issue or Acquire in the Open Market up For For Management to 2,500,000 of the Company's Authorised but Unissued Ordinary Shares and Place such Ordinary Shares Under the Control of the Directors (JD Group Share Appreciation Rights Scheme) 3 Allocate or Acquire in the Open Market For For Management the 11,375,783 of the Company's Authorised but Unissued Ordinary Shares and Place such Ordinary Shares Under the Control of the Directors (JD Group Employee Share Incentive Scheme) JD GROUP LTD Ticker: JDG Security ID: S40920118 Meeting Date: FEB 3, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 August 2009 2.1 Re-elect Richard Chauke as Director For For Management 2.2 Re-elect Ivan Levy as Director For For Management 2.3 Re-elect Maureen Lock as Director For For Management 2.4 Re-elect Martin Shaw as Director For For Management 3 Place 2,000,000 Authorised But Unissued For For Management Ordinary Shares under Control of Directors for the Purposes of the SAR Scheme 4.1 Reappoint Deloitte & Touche as Auditors For For Management of the Company and X Botha as the Individual and Designated Auditor 4.2 Authorise Board to Fix Remuneration of For For Management the Auditors 5 Approve Remuneration of Non-Executive For For Management Directors for the Financial Year Commencing on 1 September 2009 6 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital JET AIRWAYS INDIA LIMITED Ticker: 532617 Security ID: Y4440B116 Meeting Date: AUG 17, 2009 Meeting Type: Annual Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint V.P. Dungca as Director For For Management 3 Reappoint Y.R. Chopra as Director For For Management 4 Approve Vacancy on the Board of For For Management Directors Resulting from the Retirement of S.R. Khan 5 Approve Deloitte Haskins & Sells and For For Management Chaturvedi & Shah as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 6 Approve Increase in Borrowing Powers to For Against Management INR 175 Billion JET AIRWAYS INDIA LIMITED Ticker: 532617 Security ID: Y4440B116 Meeting Date: SEP 24, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of $400 Million JIANGSU EXPRESSWAY CO. LTD. Ticker: 600377 Security ID: Y4443L103 Meeting Date: OCT 20, 2009 Meeting Type: Special Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Scope of Business For For Management 2 Elect Cheng Chang Yung Tsung, Alice as None None Management Independent Non-Executive Director and Approve Director's Fee of HK$200,00 Per Annum 3 Elect Fang Hung, Kenneth as Independent None None Management Non-Executive Director and Approve Director's Fee of HK$200,00 Per Annum 4 Elect Gao Bo as Independent For For Shareholder Non-Executive Director and Approve Annual Remuneration of RMB 50,000 (After Tax) 5 Elect Xu Chang Xin as Independent For For Shareholder Non-Executive Director and Approve Annual Remuneration of RMB 50,000 (After Tax) 6 Elect Cheng Chang Yung Tsung, Alice as For For Shareholder Non-Executive Director and Approve Annual Remuneration of HK$300,000 (After Tax) 7 Elect Fang Hung, Kenneth as For For Shareholder Non-Executive Director and Approve Annual Remuneration of HK$300,000 (After Tax) 8 Elect Sun Hong Ning as Supervisor For For Shareholder JKX OIL & GAS PLC Ticker: JKX Security ID: G5140Z105 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Lord Fraser of Carmyllie QC as For For Management Director 4 Re-elect Viscount Asquith as Director For Against Management 5 Re-elect Dr Paul Davies as Director For For Management 6 Re-elect Bruce Burrows as Director For For Management 7 Reappoint Pricewaterhouse Coopers LLP For For Management as Auditors and Authorise Their Remuneration 8 Approve Final Dividend For For Management 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Approve 2010 Performance Share Plan For For Management 11 Approve 2010 Share Option Scheme For For Management 12 Authorise Market Purchase For For Management 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise the Company to Call EGM with For For Management Two Weeks' Notice KANGWON LAND INC. Ticker: 35250 Security ID: Y4581L105 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 940 per Share 2.1 Elect Two Inside Directors and Two For Against Management Outside Directors (Bundled) 2.2 Elect Park Jong-Cheol as Member of For For Management Audit Committee 2.3 Elect Song Jae-Beom as Member of Audit For Did Not Vote Management Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4 Approve Special Bonus for Retired For Against Management Director KASIKORNBANK PCL Ticker: KBANK Security ID: Y4591R118 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2009 Directors' Report None None Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Dividend of THB 2.50 Per Share 5.1 Elect Sukri Kaocharern as Director For For Management 5.2 Elect Sarisdiguna Kitiyakara as For For Management Director 5.3 Elect Banthoon Lamsam as Director For For Management 5.4 Elect Prasarn Trairatvorakul as For For Management Director 5.5 Elect Schwin Dhammanungune as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve KPMG Phoomchai Audit Ltd as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Other Business For Against Management KB FINANCIAL GROUP INC Ticker: KOKBFG Security ID: Y46007103 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 230 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Four Outside Directors (Bundled) For For Management 4 Elect Five Members of Audit Committee For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: 15760 Security ID: Y48406105 Meeting Date: SEP 10, 2009 Meeting Type: Special Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kim Moon-Deok as Inside Director For For Management KOREA ELECTRIC POWER CORP. Ticker: 15760 Security ID: Y48406105 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Disposition of Loss 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 3 Amend Articles of Incorporation For For Management KOREA ELECTRIC POWER CORP. Ticker: 15760 Security ID: Y48406105 Meeting Date: MAY 17, 2010 Meeting Type: Special Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kim Woo-Gyeom as Inside Director For For Management 2 Reelect Kim Sun-Jin as Member of Audit For For Management Committee KOREAN REINSURANCE CO. Ticker: 3690 Security ID: Y49391108 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Cash Dividend of KRW 165 per Share and Stock Dividend of 0.02 Shares per Share 2 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KRUNG THAI BANK PCL Ticker: KTB Security ID: Y49885208 Meeting Date: APR 9, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge Directors' Report None None Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income for Legal For For Management Reserve and Payment of Dividend on Preferred Shares of THB 0.55 Per Share and Dividend on Ordinary Shares of THB 0.40 Per Share 5 Approve Remuneration of Directors For For Management 6.1 Elect Sathit Limpongpan as Director For For Management 6.2 Elect Santi Vilassakdanont as Director For For Management 6.3 Elect Chulasingh Vasantasingh as For For Management Director 6.4 Elect Naruenart Ratanakanok as Director For For Management 7 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 8 Other Business For Against Management KT CORP (FORMERLY KOREA TELECOM CORPORATION) Ticker: 30200 Security ID: Y49915104 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2,000 per Share 2 Amend Articles of Incorporation For For Management 3.1 Reelect Lee Sang-Hoon as Inside For For Management Director 3.2 Reelect Pyo Hyun-Myung as Inside For For Management Director 3.3 Elect Lee Chan-Jin as Outside Director For For Management 3.4 Elect Song Jong-Hwan as Outside For For Management Director 3.5 Elect Jung Hae-Bang as Outside Director For For Management 4.1 Elect Koh Jeong-Suk as Member of Audit For For Management Committee 4.2 Elect Jung Hae-Bang as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Amend Terms of Severance Payments to For For Management Executives KT CORP (FORMERLY KOREA TELECOM CORPORATION) Ticker: 30200 Security ID: 48268K101 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2,000 per Share 2 Amend Articles of Incorporation For For Management 3.1 Reelect Lee Sang-Hoon as Inside For For Management Director 3.2 Reelect Pyo Hyun-Myung as Inside For For Management Director 3.3 Elect Lee Chan-Jin as Outside Director For For Management 3.4 Elect Song Jong-Hwan as Outside For For Management Director 3.5 Elect Chung Hae-Bang as Outside For For Management Director 4.1 Elect Koh Jeong-Suk as Member of Audit For For Management Committee 4.2 Elect Chung Hae-Bang as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Amend Terms of Severance Payments to For For Management Executives KT&G CORP. (FORMERLY KOREA TOBACCO & GINSENG) Ticker: 33780 Security ID: Y49904108 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2,800 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Min Young-Jin as CEO For For Management 4 Elect Three Outside Directors (Bundled) For For Management 5 Elect One Outside Director who will For For Management also Serve as Member of Audit Committee 6 Approve Total Remuneration of One For For Management Inside Director and Nine Outside Directors 7 Amend Terms of Severance Payments to For For Management Executive Directors 8 Amend Terms of Severance Payments to For For Management Executives LOTTE CHILSUNG BEVERAGE CO Ticker: 5300 Security ID: Y5345R106 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 2500 per Common Share and KRW 2550 per Preferred Share 2 Amend Articles of Incorporation For Against Management 3 Reelect Jeong Hwang as Inside Director For For Management 4 Elect Three Members of Audit Committee For Against Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LOTTE CONFECTIONERY CO Ticker: 4990 Security ID: Y53468107 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For Against Management Dividend of KRW 3500 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Lee Ho as Outside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LOTTE SHOPPING CO. Ticker: 23530 Security ID: Y5346T119 Meeting Date: NOV 20, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management LOTTE SHOPPING CO. Ticker: 23530 Security ID: Y5346T119 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For Against Management Dividend of KRW 1,250 per Share 2 Amend Articles of Incorporation For Against Management 3.1 Elect Five Outside Directors (Bundled) For Against Management 3.2 Reelect Four Inside Directors (Bundled) For For Management 3.3 Elect Three Members of Audit Committee For For Management (Bundled) 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LUKOIL OAO Ticker: LKOH Security ID: 677862104 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 52 per Share 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Igor Belikov as Director None Against Management 2.3 Elect Viktor Blazheyev as Director None For Management 2.4 Elect Donald Evert Wallette as Director None Against Management 2.5 Elect Valery Grayfer as Director None Against Management 2.6 Elect German Gref as Director None For Management 2.7 Elect Tatiana Esaulkova as Director None Against Management 2.8 Elect Igor Ivanov as Director None For Management 2.9 Elect Ravil Maganov as Director None Against Management 2.10 Elect Sergey Mikhaylov as Director None Against Management 2.11 Elect Mark Mobius as Director None Against Management 2.12 Elect Aleksandr Shokhin as Director None For Management 3.1 Elect Lyubov Ivanova as Member of Audit For For Management Commission 3.2 Elect Pavel Kondratyev as Member of For For Management Audit Commission 3.3 Elect Vladimir Nikitenko as Member of For For Management Audit Commission 4.1 Approve Remuneration of Directors For For Management 4.2 Approve Additional Remuneration for For For Management Newly-Elected Directors for Their Participation in Conferences and Other Events upon Instructions of Board Chairman; Keep Remuneration Level Unchanged 5.1 Approve Remuneration of Members of For For Management Audit Commission 5.2 Keep Levels of Remuneration of Members For For Management of Audit Commission Unchanged 6 Ratify ZAO KPMG as Auditor For For Management 7 Amend Regulations on General Meetings For For Management 8.1 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Guarantee Agreement 8.2 Approve Related-Party Transaction with For For Management OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations LUMENA RESOURCES CORP. Ticker: 67 Security ID: G56976106 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: JUN 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Suo Lang Duo Ji as For For Management Non-Executive Director 2b Reelect Wang Chun Lin as Non-Executive For For Management Director 2c Reelect Zhang Songyi as Non-Executive For For Management Director 2d Reelect Li Xudong as Executive Director For For Management 2e Reelect Yu Man Chiu Rudolf as Executive For For Management Director 2f Reelect Gao Zongze as Independent For For Management Non-Executive Director 2g Reelect Xia Lichuan as Independent For For Management Non-Executive Director 2h Authorize Board to Fix Remuneration of For For Management Directors 3 Reappoint Grant Thornton as Auditors For For Management and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares 5 Approve Refreshment of Scheme Mandate For Against Management Limit under Share Option Scheme MAANSHAN IRON & STEEL COMPANY LTD. Ticker: MISCY Security ID: Y5361G109 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan For For Management 5 Appoint Ernst & Young Hua Ming and For For Management Ernst & Young as Domestic and International Auditors, Respectively, and Authorize the Board to Fix Their Remuneration MAHANAGAR TELEPHONE NIGAM LTD Ticker: 500108 Security ID: Y5401F111 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 1.00 Per Share For For Management 3a Reappoint U. Sahajpal as Director For For Management 3b Reappoint J.S. Deepak as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Appoint M. Sinha as Government Director For For Management 6 Appoint A. Jain as Independent Director For For Management 7 Appoint V.S. Iyer as Independent For For Management Director MAKHTESHIM - AGAN INDUSTRIES LTD. Ticker: MAIN Security ID: M67888103 Meeting Date: JAN 24, 2010 Meeting Type: Special Record Date: DEC 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ilan Chet as External Director For For Management 1a Indicate If You Are a Controlling None Withhold Management Shareholder MAKHTESHIM - AGAN INDUSTRIES LTD. Ticker: MAIN Security ID: M67888103 Meeting Date: MAR 24, 2010 Meeting Type: Special Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Company Specific - Equity Related For Against Management MALAYAN BANKING BHD. Ticker: MAYBANK Security ID: Y54671105 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended June 30, 2009 2 Approve Final Dividend of MYR 0.08 Per For For Management Share for the Financial Year Ended June 30, 2009 3 Elect Spencer Lee Tien Chye as Director For For Management 4 Elect Hadenan A. Jalil as Director For For Management 5 Elect Ismail Shahudin as Director For For Management 6 Elect Tan Tat Wai as Director For For Management 7 Elect Zainal Abidin Jamal as Director For For Management 8 Elect Alister Maitland as Director For For Management 9 Elect Cheah Teik Seng as Director For For Management 10 Elect Johan Ariffin as Director For For Management 11 Elect Sreesanthan Eliathamby as For For Management Director 12 Approve Remuneration of Directors in For For Management the Amount of MYR 993,959 for the Financial Year Ended June 30, 2009 13 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 14 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital MALAYAN BANKING BHD. Ticker: MAYBANK Security ID: Y54671105 Meeting Date: MAY 14, 2010 Meeting Type: Special Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Recurrent and Optional Dividend For For Management Reinvestment Plan to Reinvest Dividends in New Ordinary Shares in the Company MEDIAL SAUDE S.A Ticker: MEDI3 Security ID: P6499S106 Meeting Date: DEC 18, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For For Management 2 Remove Firm from the Public Company For For Management Registry and Approve Delisting of Shares from Stock Exchange 3 Designate Risk Assessment Companies For For Management MEGA FINANCIAL HOLDING CO. LTD. (FRM CTB FINANCIAL HOLDING C Ticker: 2886 Security ID: Y59456106 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: JUN 28, 2010 Meeting Type: Annual Record Date: MAY 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 210 per Share For For Management 5.1 Elect Dmitry Afanasyev as Director None Against Management 5.2 Elect Boris Bakal as Director None Against Management 5.3 Elect Aleksey Bashkirov as Director None Against Management 5.4 Elect Andrey Bougrov as Director None Against Management 5.5 Elect Olga Voytovich as Director None Against Management 5.6 Elect Aleksandr Voloshin as Director None Against Management 5.7 Elect Artem Volynets as Director None Against Management 5.8 Elect Vadim Geraskin as Director None Against Management 5.9 Elect Maksim Goldman as Director None Against Management 5.10 Elect Oleg Deripaska as Director None Against Management 5.11 Elect Marianna Zakharova as Director None Against Management 5.12 Elect Olga Zinovyeva as Director None Against Management 5.13 Elect Nataliya Kindikova as Director None Against Management 5.14 Elect Andrey Klishas as Director None Against Management 5.15 Elect Dmitry Kostoev as Director None Against Management 5.16 Elect Bradford Alan Mills as Director None For Management 5.17 Elect Oleg Pivovarchuk as Director None Against Management 5.18 Elect Dmitry Razumov as Director None Against Management 5.19 Elect Petr Sinshov as Director None Against Management 5.20 Elect Tatiana Soina as Director None Against Management 5.21 Elect Maksim Sokov as Director None Against Management 5.22 Elect Vladislav Solovyov as Director None Against Management 5.23 Elect Vladimir Strzhalkovsky as None Against Management Director 5.24 Elect Vasily Titov as Director None Against Management 5.25 Elect John Gerard Holden as Director None For Management 6.1 Elect Petr Voznenko as Member of Audit For For Management Commission 6.2 Elect Aleksey Kargachov as Member of For For Management Audit Commission 6.3 Elect Elena Mukhina as Member of Audit For For Management Commission 6.4 Elect Dmitry Pershinkov as Member of For For Management Audit Commission 6.5 Elect Tatiana Potarina as Member of For Against Management Audit Commission 6.6 Elect Tamara Sirotkina as Member of For For Management Audit Commission 6.7 Elect Sergey Khodasevich as Member of For Against Management Audit Commission 7 Ratify Rosexpertiza LLC as Auditor For For Management 8.1 Approve Remuneration of Independent For Against Management Directors 8.2 Approve Stock Option Plan for For For Management Independent Directors 9 Approve Value of Assets Subject to For For Management Indemnification Agreements with Directors and Executives 10 Approve Related-Party Transactions Re: For For Management Indemnification Agreements with Directors and Executives 11 Approve Price of Liability Insurance For For Management for Directors and Executives 12 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors and Executives 13 Approve Related-Party Transactions Re: For For Management Guarantee Agreements between Company and ZAO Normetimpeks MOBILE TELESYSTEMS OJSC Ticker: MTSI Security ID: 607409109 Meeting Date: OCT 22, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Related-Party Transaction Re: For For Management Loan Agreement with ING Bank NV (London Branch) MOL HUNGARIAN OIL AND GAS PLC.(FORMERLY MOL MAGYAR OLAY-ES Ticker: MOL Security ID: X5462R112 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Board of Directors Report on None Did Not Vote Management Company's 2009 Business Operations; Receive Financial Statements and Consolidated Financial Statements; Receive Proposal on Allocation of 2009 Income 1.2 Receive Auditor's Report on 2009 None Did Not Vote Management Financial Statements 1.3 Receive Supervisory Board Report on None Did Not Vote Management 2009 Financial Statements and on Allocation of Income Proposal 1.4a Approve Financial Statements and For Did Not Vote Management Statutory Reports; Approve Consolidated Financial Statements and Statutory Reports 1.4b Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 1.5 Approve Corporate Governance Statement For Did Not Vote Management 2 Approve Discharge of Members of Board For Did Not Vote Management of Directors 3 Ratify Ernst & Young Konyvvizsgalo Kft. For Did Not Vote Management as Auditor; Approve Auditor's Remuneration 4 Authorize Share Repurchase Program For Did Not Vote Management 5.1 Elect Zsigmond Jarai as Director For Did Not Vote Management 5.2 Elect Laszlo Parragh as Director For Did Not Vote Management 5.3 Elect Martin Roman as Director For Did Not Vote Management 6 Elect Istvan Torocskei as Supervisory For Did Not Vote Management Board Member MURRAY & ROBERTS HOLDINGS LTD Ticker: MUR Security ID: S52800133 Meeting Date: OCT 21, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2009 2.1 Elect Alan Knott-Craig as Director For For Management 2.2 Elect Mahlape Sello as Director For For Management 2.3 Elect Malose Chaba as Director For For Management 2.4 Elect Trevor Fowler as Director For For Management 2.5 Re-elect Roy Andersen as Director For For Management 2.6 Re-elect Anthony Routledge as Director For For Management 2.7 Re-elect Sibusiso Sibisi as Director For For Management 3 Reappoint Deloitte & Touche as Auditors For For Management and Authorise the Audit Committee to Determine Their Remuneration 4 Approve Remuneration of Non-Executive For For Management Directors 5 Amend the Trust Deed of The Murray & For For Management Roberts Trust and the Murray & Roberts Holdings Ltd Employee Share Incentive Scheme; Incorporate the Murray & Roberts Holdings Ltd Employee Share Incentive Scheme into the Trust Deed of The Murray & Roberts Trust 6 Approve the Allotment and Issue of For For Management Shares by the Board Pursuant to the Provisions of the Trust Deed of The Murray & Roberts Trust to the Trustees for the Time Being of the Murray & Roberts Holdings Ltd Employee Share Incentive Scheme 7 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital NAMPAK LTD Ticker: NPK Security ID: S5326R114 Meeting Date: FEB 3, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Disebo Moephuli as Director For For Management 2 Elect Peter Surgey as Director For For Management 3 Elect Gareth Griffiths as Director For For Management 4 Elect Fezekile Tshiqi as Director For For Management 5 Re-elect Reuel Khoza as Director For For Management 6 Re-elect Roy Smither as Director For For Management 7 Approve Non-executive Director Fees For For Management with Effect from 1 October 2009 8 Reappoint Deloitte & Touche as Auditors For For Management of the Company and AF Mackie as the Individual Registered Auditor 9 Approve Allotment and Issuance of For For Management Shares for the Purposes of the Nampak 1985 Share Option Scheme 10 Approve Allotment and Issuance of For For Management Shares for the Purposes of the Nampak Limited Performance Share Plan 11 Approve Allotment and Issuance of For For Management Shares for the Purposes of the Nampak Limited Share Appreciation Plan 12 Approve the Nampak Limited Share For Against Management Appreciation Plan 2009 13 Approve the Nampak Limited Performance For For Management Share Plan 2009 14 Approve the Nampak Limited Deferred For Against Management Bonus Plan 2009 15 Amend the Nampak 1985 Share Option For For Management Scheme, Nampak Limited Share Appreciation Plan Trust and the Nampak Limited Performance Share Plan Trust 16 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital NAN YA PRINTED CIRCUIT BOARD CORP. Ticker: 8046 Security ID: Y6205K108 Meeting Date: JUN 21, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Transact Other Business None None Management NEDBANK GROUP LTD Ticker: NED Security ID: S5518R104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2009 2 Note Interim and Final Dividends For For Management 3.1 Re-elect Christopher Ball as Director For For Management 3.2 Re-elect Thenjiwe Chikane as Director For For Management 4.1 Elect Graham Dempster as Director For For Management 4.2 Elect Donald Hope as Director For For Management 4.3 Elect Wendy Lucas-Bull as Director For For Management 4.4 Elect Philip Moleketi as Director For For Management 4.5 Elect Raisibe Morathi as Director For For Management 4.6 Elect Julian Roberts as Director For For Management 4.7 Elect Malcolm Wyman as Director For For Management 5 Reappoint Deloitte & Touche and KPMG For For Management Inc as Joint Auditors 6 Authorise the Audit Committee to Fix For For Management Auditors' Remuneration and Terms of Engagement 7 Place Authorised but Unissued Shares For For Management under Control of Directors 8 Amend the Nedbank Group (2005) Share For For Management Option, Matched Share and Restricted Share Scheme 9 Amend the NedNamibia Holdings Long-Term For For Management Incentive Scheme 10 Reappoint and Appoint the Members of For For Management Audit Committee 11 Approve Remuneration Policy For For Management 12 Approve Remuneration of Executive For For Management Directors 13 Approve Non-Executive Director Fees For For Management 14 Authorise Repurchase of Up to 10 For For Management Percent of Issued Share Capital NWS HOLDINGS LIMITED (FRMLY PACIFIC PORTS COMPANY LTD.) Ticker: 659 Security ID: G66897110 Meeting Date: DEC 8, 2009 Meeting Type: Annual Record Date: DEC 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Reelect Cheng Chi Ming, Brian as For Against Management Director 3a2 Reeect Lam Wai Hon, Patrick as Director For For Management 3a3 Reelect Cheung Chin Cheung as Director For For Management 3a4 Reelect William Junior Guilherme Doo as For For Management Director 3a5 Reelect Wilfried Ernst Kaffenberger as For For Management Director 3a6 Reelect Cheng Wai Chee, Christopher as For For Management Director 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Approve Increase in Authorized Share For For Management Capital from HK$2.4 Billion to HK$4 Billion by the Creation of an Additional 1.6 Billion Shares of HK$1 Each 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5d Authorize Reissuance of Repurchased For Against Management Shares NWS HOLDINGS LIMITED (FRMLY PACIFIC PORTS COMPANY LTD.) Ticker: 659 Security ID: G66897110 Meeting Date: JUN 8, 2010 Meeting Type: Special Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and Annual Caps OCI COMPANY LTD Ticker: 10060 Security ID: Y6435J103 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2,000 per Share 2 Amend Articles of Incorporation For For Management 3 Elect One Inside Director and Two For Against Management Outside Directors 4 Elect Kim Jong-Shin as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors PETROCHINA COMPANY LIMITED Ticker: 601857 Security ID: Y6883Q104 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividends For For Management 5 Authorize Board to Determine the For For Management Distribution of Interim Dividends for the Year 2010 6 Reappoint PricewaterhouseCoopers as For For Management International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited as Domestic Auditors and Authorize Board to Fix Their Remuneration 7 Approve Subscription Agreement with For Against Management China Petroleum Finance Co., Ltd. and China National Petroleum Corp. 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights PETROCHINA COMPANY LIMITED Ticker: 601857 Security ID: 71646E100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividends For For Management 5 Authorize Board to Determine the For For Management Distribution of Interim Dividends for the Year 2010 6 Reappoint PricewaterhouseCoopers as For For Management International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited as Domestic Auditors and Authorize Board to Fix Their Remuneration 7 Approve Subscription Agreement with For Against Management China Petroleum Finance Co., Ltd. and China National Petroleum Corp. 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V101 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Company's Bylaws to Increase the For For Management Number of Authorized Preferred Shares 2 Amend Company's Bylaws to Increase the For For Management Number of Authorized Common Shares 3 Amend Company's Bylaws to Include For For Management Transitory Provision to Issue Shares with or without Preemptive Rights 4 Amend Article 4 of Company's Bylaws to For For Management Reflect the Changes in its Capital Structure PORTO SEGURO SA Ticker: PSSA3 Security ID: P7905C107 Meeting Date: NOV 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Appointment of Appraiser Firms For For Management to Evaluate the Net Assets of ISAR Holding and Approve Appraisal Report 2 Approve Protocol of Justification and For For Management Incorporation of Isar Holding Ltd by Porto Seguro SA 3 Approve Incorporation of Isar Holding For For Management Ltd by Porto Seguro 4 Approve Increase in Capital in For For Management Connection with Incorporation by Issuing 98.292 Million Ordinary Shares 5 Amend Articles to Reflect Capital For For Management Increase Resulting from Incorporation and Inclusion of Provisions Related to Setting of Age Limits for Board Members and Establishing of the Audit Committee 6 Consolidate Amendments to Bylaws For For Management 7 Substitution of Two Board Members to For For Management Allow for the Appointment of Two Independent Members as Agreed with Itau Unibanco Holding PORTO SEGURO SA Ticker: PSSA3 Security ID: P7905C107 Meeting Date: MAR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income For For Management 3 Approve Dividends For For Management 4 Approve Interim Dividends For For Management 5 Elect Directors For For Management 6 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors POSCO (FORMERLY POHANG IRON & STEEL) Ticker: 5490 Security ID: Y70750115 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Annual Dividend of KRW 8,000 per Share 2 Amend Articles of Incorporation For For Management 3.1 Elect Park Han-Yong as Inside Director For For Management 3.2 Elect Oh Chang-Kwan as Inside Director For For Management 3.3 Elect Kim Jin-Il as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors POSCO (FORMERLY POHANG IRON & STEEL) Ticker: 5490 Security ID: 693483109 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Annual Dividend of KRW 8,000 per Share 2 Amend Articles of Incorporation For For Management 3.1 Elect Park Han-Yong as Inside Director For For Management 3.2 Elect Oh Chang-Kwan as Inside Director For For Management 3.3 Elect Kim Jin-Il as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: PZU Security ID: X6919T107 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Financial Statements None None Management 6 Receive Management Board Report on None None Management Company's Operations in Fiscal 2009 7 Receive Management Board Report on Its None None Management Review of Financial Statements, Statutory Reports, and Management Board Proposal on Allocation of Income 8 Receive Management Board Report on Its None None Management Activities in Fiscal 2009 9 Approve Financial Statements For For Management 10 Approve Management Board Report on For For Management Company's Operations in Fiscal 2009 11.1 Approve Discharge of Witold Jaworski For For Management (Management Board Member) 11.2 Approve Discharge of Andrzej Klesyk For For Management (Management Board Member) 11.3 Approve Discharge of Magdalena Nawloka For For Management (Management Board Member) 11.4 Approve Discharge of Rafal Stankiewicz For For Management (Management Board Member) 12.1 Approve Discharge of Maciej For For Management Bednarkiewicz (Supervisory Board Member) 12.2 Approve Discharge of Alfred Biec For For Management (Supervisory Board Member) 12.3 Approve Discharge of Tomasz Gruszecki For For Management (Supervisory Board Member) 12.4 Approve Discharge of Richard Ippel For For Management (Supervisory Board Member) 12.5 Approve Discharge of Ernst Jansen For For Management (Supervisory Board Member) 12.6 Approve Discharge of Joanna Karman For For Management (Supervisory Board Member) 12.7 Approve Discharge of Waldemar Maj For For Management (Supervisory Board Member) 12.8 Approve Discharge of Marcin For For Management Majeranowski (Supervisory Board Member) 12.9 Approve Discharge of Michal Nastula For For Management (Supervisory Board Member) 12.10 Approve Discharge of Gerard van Olphen For For Management (Supervisory Board Member) 12.11 Approve Discharge of Marzena Piszczek For For Management (Supervisory Board Member) 12.12 Approve Discharge of Tomasz Przeslawski For For Management (Supervisory Board Member) 12.13 Approve Discharge of Marco Vet For For Management (Supervisory Board Member) 13 Approve Consolidated Financial For For Management Statements 14 Approve Management Board Report on For For Management Group's Operations in Fiscal 2009 15 Approve Allocation of Income and For For Management Dividends of PLN 10.91 per Share 16 Amend Statute For For Management 17 Shareholder Proposal: Fix Number of None For Shareholder Supervisory Board Members 18 Shareholder Proposal: Approve Changes None For Shareholder in Composition of Supervisory Board 19 Shareholder Proposal: Approve Terms of None For Shareholder Remuneration of Supervisory Board Members 20 Shareholder Proposal: Amend Oct. 15, None For Shareholder 2008, EGM, Resolution and March 16, 2010, EGM, Resolution Re: Terms of Remuneration of Management Board Members 21 Close Meeting None None Management PT INDOSAT, INDONESIAN SATELLITE CORPORATION Ticker: ISAT Security ID: Y7130D110 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Commissioners and/or Directors For Against Management 2 Amend Articles of Association For For Management PT INDOSAT, INDONESIAN SATELLITE CORPORATION Ticker: ISAT Security ID: Y7130D110 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: JUN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Discharge of Directors and Commissioners 2 Approve Allocation of Income for For For Management Reserve Funds, Payment of Dividend, and Other Purposes 3 Approve Remuneration of Commissioners For For Management 4 Appoint Auditors For For Management 5 Elect Directors For Against Management PT INTERNATIONAL NICKEL INDONESIA TBK Ticker: INCO Security ID: Y39128148 Meeting Date: MAR 5, 2010 Meeting Type: Special Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Commissioners For Against Management 2 Elect Directors For Against Management 3 Reaffirm 2009 Interim Dividend For For Management 4 Approve Payment of Dividend from 2008 For For Management Retained Earnings PT INTERNATIONAL NICKEL INDONESIA TBK Ticker: INCO Security ID: Y39128148 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Commissioners' Report For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Dividend 5 Elect Commissioners For Against Management 6 Elect Directors For Against Management 7 Approve Remuneration of Commissioners For For Management 8 Approve Remuneration of Directors For For Management 9 Appoint Auditors For For Management 10 Other Business For Against Management PT MEDCO ENERGI INTERNASIONAL (FORMERLY PT MEDCO ENERGI CORP.) Ticker: MEDC Security ID: Y7129J136 Meeting Date: MAY 27, 2010 Meeting Type: Annual/Special Record Date: MAY 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Directors' Report, For For Management Commissioners' Report, and Discharge of Directors and Commissioners 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income For For Management 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Elect Directors and Commissioners For Against Management 6 Approve Remuneration of Directors and For For Management Commissioners 1 Approve Change in the Utilization of For Against Management Treasury Shares for the Implementation of the Employee Stock Option Plan (ESOP) and Management Stock Option Plan (MSOP) 2 Approve ESOP and MSOP For Against Management PT TELEKOMUNIKASI INDONESIA TBK Ticker: TLKM Security ID: Y71474137 Meeting Date: JUN 11, 2010 Meeting Type: Annual/Special Record Date: MAY 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Supervisory For For Management Duties' Report of Commissioners 2 Approve Financial Statements, Annual For For Management Report of the Partnership and Community Development Program, and Discharge of Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Appoint Auditors For For Management 6 Amend Articles of Association For Against Management 7 Approve Utilization of Treasury Stocks For Against Management from the Share Buy Back I to III 1 Elect Directors and Commissioners For Against Management PTT PUBLIC CO LTD Ticker: PTT Security ID: Y6883U113 Meeting Date: APR 9, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve 2009 Net Profit Allocation Plan For For Management and Dividend Policy 4 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Directors For For Management 6.1 Elect Benja Louichareon as Director For For Management 6.2 Elect Pichai Chunhavajira as Director For For Management 6.3 Elect Krairit Nilkuha as Director For For Management 6.4 Elect Nontigorn Kanchanachitra as For For Management Director 6.5 Elect Piyawat Niyomrerks as Director For For Management 7 Approve Five-Year External Fund Raising For Against Management Plan of up to THB 80 Billion 8 Other Business For Against Management QUANTA COMPUTER INC. Ticker: 2382 Security ID: Y7174J106 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for Loan of For For Management Funds to Other Parties and Endorsement and Guarantee 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6.1 Elect Barry Lam with ID Number 1 as For For Management Director 6.2 Elect C. C. Leung with ID Number 5 as For For Management Director 6.3 Elect C. T. Huang with ID Number 528 as For For Management Director 6.4 Elect Wei-Ta Pan with ID Number 99044 For For Management as Director 6.5 Elect Chi-Chih Lu with ID Number For For Management K121007858 as Director 6.6 Elect S. C. Liang with ID Number 6 as For For Management Supervisor 6.7 Elect Eddie Lee with ID Number For For Management R121459044 as Supervisor 6.8 Elect Chang Ching-Yi with ID Number For For Management A122450363 as Supervisor 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Transact Other Business None None Management REDECARD SA Ticker: RDCD3 Security ID: P79941103 Meeting Date: APR 15, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Directors For Did Not Vote Management 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Audit Committee Members 5 Designate Newspapers to Publish Company For Did Not Vote Management Announcements 6 Change Articles 16, 18, and 19 and For Did Not Vote Management Change the Wording of Articles 9, 29, 30, 32, 34 and 36 7 Amend Stock Option Plan For Did Not Vote Management REDECARD SA Ticker: RDCD3 Security ID: P79941103 Meeting Date: JUN 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For For Management RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: Y72596102 Meeting Date: NOV 17, 2009 Meeting Type: Annual Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reappoint H.S. Kohli as Director For For Management 2b Reappoint Y.P. Trivedi as Director For For Management 2c Reappoint D.C. Jain as Director For For Management 2d Reappoint M.L. Bhakta as Director For For Management 3 Approve Chaturvedi & Shah, Deloitte For For Management Haskins and Sells, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration 4 Approve Capitalization of Reserves for For For Management Bonus Issue of up to 1.67 Billion Equity Shares in the Proportion of One New Equity Share for Every One Existing Equity Share Held 5 Approve Reappointment and Remuneration For For Management of H.R. Meswani, Executive Director 6 Approve Appointment and Remuneration of For For Management P.M.S. Prasad, Executive Director 7 Approve Appointment and Remuneration of For Against Management R. Ravimohan, Executive Director RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: Y72596102 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: JUN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 7.00 Per Share For For Management 3a Reappoint H.R. Meswani as Director For For Management 3b Reappoint M.P. Modi as Director For For Management 3c Reappoint D.V. Kapur as Director For For Management 3d Reappoint R.A. Mashalkar as Director For Against Management 4 Approve Chaturvedi & Shah, Deloitte For For Management Haskins and Sells, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Appointment and Remuneration of For For Management P.K. Kapil as Executive Director RENHE COMMERCIAL HOLDINGS COMPANY LTD. Ticker: 1387 Security ID: G75004104 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: JUN 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2 Approve Dividends For For Management 3a Reelect Dai Yongge as Director For Against Management 3b Reelect Lin Zijing as Director For For Management 3c Reelect Jiang Mei as Director For For Management 3d Reelect Zhang Xingmei as Director For For Management 3e Reelect Ho Gilbert Chi Hang as Director For For Management 3f Reelect Wang Shengli as Director For For Management 4 Approve Remuneration of Directors For For Management 5 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Share Repurchase Program For For Management 8 Authorize Reissuance of Repurchased For Against Management Shares S-OIL (SSANGYONG OIL REFINING) Ticker: 10950 Security ID: Y80710109 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividends of KRW 750 per Common Share and KRW 775 per Preferred Share 2 Amend Articles of Incorporation For For Management 3 Elect Five Inside Directors and Six For Against Management Outside Directors (Bundled) 4.1 Elect One Inside Director who will also For Against Management Serve as Member of Audit Committee 4.2 Elect Three Outside Directors who will For Against Management also Serve as Members of Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director For Against Management 2 Authorize Three Issuances of Up to BRL For For Management 826 Million in Non-Convertible Debentures Trough Private Placement 3 Set the Terms of the Debenture Issuance For For Management 4 Authorize Board of Directors to Set the For For Management Terms of the Debenture Issuance and to Amend Article 59 Accordingly 5 Authorize the Company to Perform any For For Management Legal Act Related to the Implementation of the Debentures Issuance SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: MAR 4, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Ratify Allocation of Income and For Did Not Vote Management Dividends SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: 20441A102 Meeting Date: MAR 4, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Financial Statements and For Against Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Ratify Allocation of Income and For Against Management Dividends SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Corporate Bodies For Did Not Vote Management SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: 20441A102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor I Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 II Approve Allocation of Income and For For Management Dividends III Elect Corporate Bodies For Against Management SAMSUNG ELECTRONICS CO. LTD. Ticker: 5930 Security ID: Y74718100 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividends of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share 2.1 Elect Lee In-Ho as Outside Director For For Management 2.2 Elect Lee In-Ho as Member of Audit For For Management Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAMSUNG FIRE & MARINE INSURANCE CO. Ticker: 810 Security ID: Y7473H108 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 3,000 per Common Share and KRW 3,005 per Preferred Share 2 Amend Articles of Incorporation For For Management 3 Elect Two Inside Directors (Bundled) For For Management 4 Elect Lee Jae-Sik as Member of Audit For Against Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAPPI LTD Ticker: SAP Security ID: S73544108 Meeting Date: MAR 1, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Peter Mageza as Director For For Management 1.2 Elect Dr Rudolf Thummer as Director For For Management 2.1 Re-elect Dr Deenadayalen Konar as For For Management Director 2.2 Re-elect John McKenzie as Director For For Management 2.3 Re-elect Sir Nigel Rudd as Director For For Management 2.4 Re-elect Mark Thompson as Director For For Management 3 Reappoint Deloitte & Touche as Auditors For For Management of the Company and MJ Comber as the Designated Registered Auditor 4 Place 25,000,000 Authorised But For For Management Unissued Shares under Control of Directors 5 Approve Non-executive Director Fees For For Management with Effect from 1 October 2009 6 Authorise Board to Ratify and Execute For For Management Approved Resolutions SAPPI LTD Ticker: SAP Security ID: S73544108 Meeting Date: APR 29, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Share For For Management Capital to ZAR 744,961,476 2 Amend Articles of Association For For Management 3 Authorise Repurchase of Issued Share For For Management Capital 4 Authorise the Company to Provide For For Management Financial Assistance to the Sappi Foundation Trust 1 Authorise Board to Issue Shares for For For Management Cash 2 Authorise Board to Ratify and Execute For For Management Approved Resolutions SASOL LTD Ticker: SOL Security ID: 803866102 Meeting Date: NOV 27, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2009 2.1 Re-elect Brian Connellan as Director For For Management 2.2 Re-elect Henk Dijkgraaf as Director For For Management 2.3 Re-elect Nolitha Fakude as Director For For Management 2.4 Re-elect Imogen Mkhize as Director For For Management 2.5 Re-elect Tom Wixley as Director For For Management 3.1 Elect Colin Beggs as Director For For Management 3.2 Elect Johnson Njeke as Director For For Management 4 Reappoint KPMG Inc as Auditors of the For For Management Company and AW van der Lith as the Individual Registered Auditor 5 Authorize Repurchase of Up to 4 Percent For For Management of Issued Share Capital 6 Approve Remuneration of Non-Executive For For Management Directors with Effect from 1 July 2009 SASOL LTD Ticker: SOL Security ID: 803866300 Meeting Date: NOV 27, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2009 2.1 Re-elect Brian Connellan as Director For For Management 2.2 Re-elect Henk Dijkgraaf as Director For For Management 2.3 Re-elect Nolitha Fakude as Director For For Management 2.4 Re-elect Imogen Mkhize as Director For For Management 2.5 Re-elect Tom Wixley as Director For For Management 3.1 Elect Colin Beggs as Director For For Management 3.2 Elect Johnson Njeke as Director For For Management 4 Reappoint KPMG Inc as Auditors of the For For Management Company and AW van der Lith as the Individual Registered Auditor 5 Authorize Repurchase of Up to 4 Percent For For Management of Issued Share Capital 6 Approve Remuneration of Non-Executive For For Management Directors with Effect from 1 July 2009 SHINHAN FINANCIAL GROUP CO. LTD. Ticker: 55550 Security ID: Y7749X101 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 400 per Common Share 2 Amend Articles of Incorporation For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4.1 Reelect Ra Eung-Chan as Inside Director For For Management 4.2 Elect Ryoo Shee-Yul as Inside Director For For Management 4.3 Elect Kim Byung-Il as Outside Director For For Management 4.4 Reelect Kim Yo-Koo as Outside Director For For Management 4.5 Elect Kim Hwi-Muk as Outside Director For For Management 4.6 Reelect Yun Ke-Sup as Outside Director For For Management 4.7 Reelect Chun Sung-Bin as Outside For For Management Director 4.8 Reelect Chung Haeng-Nam as Outside For For Management Director 4.9 Elect Yoji Hirakawa as Outside Director For For Management 4.10 Elect Philippe Aguignier as Outside For For Management Director 5.1 Elect Kim Yo-Koo as Member of Audit For For Management Committee 5.2 Elect Yun Ke-Sup as Member of Audit For For Management Committee 5.3 Reelect Chun Sung-Bin as Member of For For Management Audit Committee SIAM CEMENT PUBLIC CO. LTD., THE Ticker: SCC Security ID: Y7866P147 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2009 Annual Report For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Dividend of THB 8.50 Per Share 5.1 Elect Chirayu Isarangkun Na Ayuthaya as For For Management Director 5.2 Elect Kamthon Sindhvananda as Director For For Management 5.3 Elect Tarrin Nimmanahaeminda as For For Management Director 5.4 Elect Pramon Sutivong as Director For For Management 6 Approve KPMG Phoomchai Audit Ltd as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Acknowledge Remuneration of Directors For For Management and Sub-Committees 8 Other Business For Against Management SIME DARBY BHD. Ticker: SIME Security ID: Y7962G108 Meeting Date: NOV 30, 2009 Meeting Type: Annual Record Date: NOV 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended for the Financial Year Ended June 30, 2009 2 Approve Final Dividend of MYR 0.153 Per For For Management Share for the Financial Year Ended June 30, 2009 3 Approve Remuneration of Directors in For For Management the Amount of MYR 4.5 Million for the Financial Year Ended June 30, 2009 4 Elect Musa Hitam as Director For For Management 5 Elect Ahmad Sarji Abdul Hamid as For For Management Director 6 Elect Arifin Mohamad Siregar as For For Management Director 7 Elect Mohamed Sulaiman as Director For For Management 8 Elect Abdul Halim Ismail as Director For For Management 9 Elect Samsudin Osman as Director For For Management 10 Elect Arshad Raja Tun Uda as Director For For Management 11 Elect Henry Sackville Barlow as For For Management Director 12 Elect Ahmad Zubair @ Ahmad Zubir Haji For For Management Murshid as Director 13 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 14 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 15 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions SINOPAC FINANCIAL HOLDINGS CO. LTD. Ticker: 2890 Security ID: Y8009U100 Meeting Date: DEC 11, 2009 Meeting Type: Special Record Date: NOV 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board of Directors to Proceed For Against Management with the Fund-raising Plan at the Right Time Considering the Company's Long-term Capital Needs and Market Condition 2 Amend Articles of Association For Against Management 3 Elect Sophia Cheng with ID No. For For Management P220336935 as Independent Director SINOPAC FINANCIAL HOLDINGS CO. LTD. Ticker: 2890 Security ID: Y8009U100 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Authorize Board to Raise For Against Management Long-Term Capital at Appropriate Time within One Year 4 Amend Articles of Association For For Management SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: JUL 29, 2009 Meeting Type: Special Record Date: JUN 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mok, Chi Ming Victor as For For Management Non-Executive Director SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: SEP 2, 2009 Meeting Type: Special Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and Related Annual Caps SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: DEC 23, 2009 Meeting Type: Special Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian CPAs Co. Ltd. as International and PRC Auditors, Respectively 2 Allow Distribution of Corporate For For Management Communication to H Shareholders Through the Company's Website 3 Amend Articles Re: Corporate For For Management Communications SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: JUN 8, 2010 Meeting Type: Special Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of H Shares of Up For For Management to 10 Percent of Issued H Share Capital SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Approve Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Auditors' Reports 4 Approve Profit Distribution Proposal For For Management and Final Dividend for the Year Ended December 31, 2009 5 Authorize Board to Decide on Matters For For Management Relating to the Declaration, Payment, and Recommendation of Interim or Special Dividends for the Year 2010 6 Reappoint PricewaterhouseCoopers as For For Management International Auditors and PricewaterCoopers Zhong Tian CPAs Company Limited as PRC Auditor and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Repurchase of H Shares of Up For For Management to 10 Percent of Issued H Share Capital SK TELECOM CO. Ticker: 17670 Security ID: Y4935N104 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividend of KRW 8,400 per Share 2 Amend Articles of Incorporation For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4.1 Elect Cho Gi-Haeng as Inside Director For For Management 4.2 Reelect Shim Dal-Sup as Outside For For Management Director 4.3 Elect Two Outside Directors as Members For For Management of Audit Committee SK TELECOM CO. Ticker: 17670 Security ID: 78440P108 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividend of KRW 8,400 per Share 2 Amend Articles of Incorporation For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4.1 Elect Cho Ki-Haeng as Inside Director For For Management 4.2 Reelect Shim Dal-Sup as Outside For For Management Director 4.3 Elect Two Outside Directors as Members For For Management of Audit Committee SOHO CHINA LTD. Ticker: 410 Security ID: G82600100 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Reelect Pan Shiyi as Director For For Management 4 Reelect Yan Yan as Director For For Management 5 Reelect Ramin Khadem as Director For For Management 6 Authorize Board to Fix the Remuneration For For Management of Directors 7 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 8a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8c Authorize Reissuance of Repurchased For Against Management Shares STANDARD BANK GROUP LTD Ticker: SBK Security ID: S80605140 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2009 2.1 Approve Remuneration of the Chairman For For Management 2.2 Approve Remuneration of Directors For For Management 2.3 Approve Remuneration of International For For Management Director 2.4 Approve Remuneration of the Credit For For Management Committee 2.5 Approve Remuneration of the Directors' For For Management Affairs Committee 2.6 Approve Remuneration of the Risk and For For Management Capital Management Committee 2.7 Approve Remuneration of the For For Management Remuneration Committee 2.8 Approve Remuneration of the For For Management Transformation Committee 2.9 Approve Remuneration of the Audit For For Management Committee 2.10 Approve Ad hoc Meeting Attendance Fees For For Management 3 Approve an Ex Gratia Payment to Derek For Against Management Cooper 4.1 Elect Richard Dunne as Director For For Management 4.2 Re-elect Thulani Gcabashe as Director For For Management 4.3 Re-elect Saki Macozoma as Director For For Management 4.4 Re-elect Rick Menell as Director For For Management 4.5 Re-elect Myles Ruck as Director For For Management 4.6 Elect Fred Phaswana as Director For For Management 4.7 Re-elect Lord Smith of Kelvin as For For Management Director 5.1 Place Shares for the Standard Bank For Against Management Equity Growth Scheme Under Control of Directors 5.2 Place Shares for the Group Share For Against Management Incentive Scheme Under Control of Directors 5.3 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 5.4 Place Authorised but Unissued For For Management Preference Shares under Control of Directors 5.5 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Premium Account 5.6 Amend Equity Growth Scheme For For Management 5.7 Amend Share Incentive Scheme For For Management 6.1 Approve Increase in Authorised Share For For Management Capital 6.2 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital STATE BANK OF INDIA Ticker: 500112 Security ID: Y8161Z129 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: JUN 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: Y84629107 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for For For Management Derivatives Transactions 5 Transact Other Business None None Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for For For Management Derivatives Transactions 5 Transact Other Business None None Management TATUNG CO. Ticker: 2371 Security ID: Y8548J103 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Statement of Profit & Loss For For Management Appropriation 3 Amend Articles of Association For For Management 4 Approve Decrease of Capital to For For Management Compensate Losses of the Company 5 Approve to Chose One or Two or All from For For Management Increase of Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Domestic Rights Issue or Issuance of Shares for a Private Placement 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Approve Amendments on the Procedures For For Management for Loans to Other Parties 8 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 9 Approve to Amend Trading Procedures For For Management Governing Derivatives Products 10 Transact Other Business None None Management TELEKOMUNIKACJA POLSKA S A Ticker: TPS Security ID: X6669J101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Elect Members of Vote Counting For For Management Commission 6.1 Receive Financial Statements and None None Management Management Board Report on Company Operations in Fiscal 2009 6.2 Receive Management Board Proposal on None None Management Allocation of Income 6.3 Receive Supervisory Board Report on None None Management Financial Statements, Management Board Report on Company's Operations in Fiscal 2009, and Management Board Proposal on Allocation of Income 6.4 Receive Consolidated Financial None None Management Statements and Management Board Report on Group's Operations in Fiscal 2009 6.5 Receive Supervisory Board Report on None None Management Consolidated Financial Statements and Management Board Report on Group's Operations in Fiscal 2009 6.6 Receive Supervisory Board on Company's None None Management Standing in Fiscal 2009 and on Board's Activities in Fiscal 2009 7.1 Approve Management Board Report on For For Management Company's Operations in Fiscal 2009 7.2 Approve Financial Statements For For Management 7.3 Approve Allocation of Income and For For Management Dividends 7.4 Approve Management Board Report on For For Management Group's Operations in Fiscal 2009 7.5 Approve Consolidated Financial For For Management Statements 7.6a Approve Discharge of Supervisory Board For For Management Members 7.6b Approve Discharge of Management Board For For Management Members 8 Amend Statute For For Management 9 Approve Consolidated Text of Statute For For Management 10 Amend Regulations on General Meetings For For Management 11 Approve Changes in Composition of For For Management Supervisory Board 12 Close Meeting None None Management TELKOM SA Ticker: TKG Security ID: S84197102 Meeting Date: SEP 16, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 March 2009 2 Elect DD Barber as Director For For Management 3 Reappoint Ernst & Young Inc as Auditors For For Management and R Hillen as Individual Registered Auditor 4 Amend Articles of Association For For Management 5 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital TENAGA NASIONAL BHD. Ticker: TENAGA Security ID: Y85859109 Meeting Date: DEC 15, 2009 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended Aug. 31, 2009 2 Approve Final Gross Dividend of MYR For For Management 0.10 Per Share and Tax Exempt Dividend of MYR 0.023 Per Share for the Financial Year Ended Aug. 31, 2009 3 Approve Remuneration of Directors in For For Management the Amount of MYR 538,150 for the Financial Year Ended Aug. 31, 2009 4 Elect Rukiah binti Abd Majid as For For Management Director 5 Elect Lau Yin Pin @ Lau Yen Beng as For For Management Director 6 Elect Mohammad Zainal bin Shaari as For For Management Director 7 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Shares Pursuant to For Against Management the TNB Employees' Share Option Scheme II 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For For Management TEXWINCA HOLDINGS LIMITED Ticker: 321 Security ID: G8770Z106 Meeting Date: AUG 20, 2009 Meeting Type: Annual Record Date: AUG 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Poon Bun Chak as Director For For Management 3a2 Elect Poon Kai Chak as Director For For Management 3a3 Elect Poon Kei Chak as Director For For Management 3a4 Elect Poon Kwan Chak as Director For For Management 3a5 Elect Ting Kit Chung as Director For For Management 3a6 Elect Au Son Yiu as Director For For Management 3a7 Elect Cheng Shu Wing as Director For For Management 3a8 Elect Wong Tze Kin, David as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares THAI UNION FROZEN PRODUCTS PCL Ticker: TUF Security ID: Y8729T169 Meeting Date: MAR 22, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Approve Annual Report and Acknowledge For For Management 2009 Operating Results 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Final Dividend of THB 1.00 Per Share 5.1 Elect Kraisorn Chansiri as Director For For Management 5.2 Elect Cheng Niruttinanon as Director For For Management 5.3 Elect Yasuo Goto as Director For For Management 5.4 Elect Takeshi Inoue as Director For For Management 5.5 Elect Sakdi Kiewkarnkha as Director For For Management 5.6 Elect Thamnoon Ananthothai as Director For For Management 5.7 Elect Kirati Assakul as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Other Business For Against Management TIANJIN DEVELOPMENT HOLDINGS LTD. Ticker: 882 Security ID: Y8822M103 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAY 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Wu Xuemin as Director For For Management 2b Reelect Zheng Daoquan as Director For Against Management 2c Reelect Wang Jiandong as Director For For Management 2d Reelect Bai Zhisheng as Director For Against Management 2e Reelect Wang Zhiyong as Director For For Management 2f Reelect Eliza Chan Ching Har as For For Management Director 2g Reelect Mak Kwai Wing as Director For For Management 2h Authorize Board to Fix the Remuneration For For Management of Directors 3 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4c Authorize Reissuance of Repurchased For Against Management Shares TONG YANG LIFE INSURANCE CO. LTD. Ticker: 82640 Security ID: Y8886Z107 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 300 per Share 2 Amend Articles of Incorporation For For Management 3.1 Elect Kim Sang-Gyu as Inside Director For For Management 3.2 Reelect Shin Jae-Ha as Inside Director For For Management 3.3 Reelect Two Outside Directors (Bundled) For For Management 4.1 Elect Non-Independent Member of Audit For Against Management Committee 4.2 Elect Two Independent Members of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: 903 Security ID: G8984D107 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: NOV 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Supply Caps For For Management 2 Ratify the Component Sourcing Agreement For For Management 3 Approve New Component Sourcing For For Management Agreement and the New Component Sourcing Caps 4 Authorize Board to Do All Such Acts and For For Management Things Necessary to Implement the New Supply Caps, New Component Sourcing Agreement and New Component Sourcing Caps TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: 903 Security ID: G8984D107 Meeting Date: APR 21, 2010 Meeting Type: Special Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party TPV TECHNOLOGY LIMITED (FRMLY TPV HOLDINGS LTD) Ticker: 903 Security ID: G8984D107 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Hsuan, Jason as Director For For Management 3b Reelect Chan Boon-Teong as Director For For Management 3c Reelect Ku Chia-Tai as Director For For Management 3d Reelect Liu Liehong as Director For For Management 3e Reelect Wu Qun as Director For For Management 3f Reelect Xu Haihe as Director For For Management 3g Reelect Du Heping as Director For Against Management 3h Reelect Tam Man Chi as Director For For Management 3i Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Approve Refreshment of Mandate Limit For Against Management Under Share Option Scheme TRACTEBEL ENERGIA S.A. (FORMERLY CENTRAIS GERADORAS DO SUL DO BRASIL) Ticker: TBLE3 Security ID: P9208W103 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Approve Employees' Bonuses For Against Management 5 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 6 Elect Fiscal Council Members For For Management 7 Approve Resignation of Alternate For For Management Director 8 Elect Directors For For Management 9 Designate Newspapers to Publish Company For For Management Announcements TRACTEBEL ENERGIA S.A. (FORMERLY CENTRAIS GERADORAS DO SUL DO BRASIL) Ticker: TBLE3 Security ID: P9208W103 Meeting Date: APR 23, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Renewal of the Service Contract For For Management Between the Company and Suez-Tractebel SA TRANSCEND INFORMATION INC. Ticker: 2451 Security ID: Y8968F102 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Financial Statements For For Management 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 4 Approve Amendments on the Procedures For For Management for Loans to Other Parties 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Articles of Association For For Management 7 Transact Other Business None None Management TURKCELL ILETISIM HIZMETLERI AS Ticker: TCELL.E Security ID: M8903B102 Meeting Date: OCT 2, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Amend Corporate Purpose For Did Not Vote Management 4 Approve Director Remuneration For Did Not Vote Management 5 Close Meeting None Did Not Vote Management TURKCELL ILETISIM HIZMETLERI AS Ticker: TCELL.E Security ID: M8903B102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Amend Company Articles Regarding For Did Not Vote Management Company Purpose and Matter 4 Receive Board Report None Did Not Vote Management 5 Receive Internal Audit Report None Did Not Vote Management 6 Receive External Audit Report None Did Not Vote Management 7 Accept Financial Statements For Did Not Vote Management 8 Approve Discharge of Board For Did Not Vote Management 9 Approve Discharge of Auditors For Did Not Vote Management 10 Ratify Director Appointments For Did Not Vote Management 11 Dismiss and Re-elect Board of Directors For Did Not Vote Management 12 Approve Director Remuneration For Did Not Vote Management 13 Appoint Internal Statutory Auditors and For Did Not Vote Management Approve Their Remuneration 14 Approve Allocation of Income For Did Not Vote Management 15 Receive Information on Charitable None Did Not Vote Management Donations 16 Ratify External Auditors For Did Not Vote Management 17 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 18 Receive Information on the Guarantees, None Did Not Vote Management Pledges, and Mortgages Provided by the Company to Third Parties 19 Wishes None Did Not Vote Management TURKIYE IS BANKASI AS Ticker: ISCTR.E Security ID: M8933F115 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting, Elect Presiding Council, For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board For Did Not Vote Management 5 Approve Discharge of Auditors For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Approve Director Remuneration For Did Not Vote Management 8 Appoint Internal Statutory Auditors For Did Not Vote Management 9 Approve Internal Statutory Auditor For Did Not Vote Management Remuneration 10 Receive Information on Charitable None Did Not Vote Management Donations 11 Receive Information on External None Did Not Vote Management Auditors TURKIYE IS BANKASI AS Ticker: ISCTR.E Security ID: M8933F255 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting, Elect Presiding Council, For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board For Did Not Vote Management 5 Approve Discharge of Auditors For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Approve Director Remuneration For Did Not Vote Management 8 Appoint Internal Statutory Auditors For Did Not Vote Management 9 Approve Internal Statutory Auditor For Did Not Vote Management Remuneration 10 Receive Information on Charitable None Did Not Vote Management Donations 11 Receive Information on External None Did Not Vote Management Auditors TURKIYE SISE VE CAM FABRIKALARI AS Ticker: SISE.E Security ID: M9013U105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Discharge of Board and Auditors For Did Not Vote Management 6 Elect Directors For Did Not Vote Management 7 Appoint Internal Statutory Auditors For Did Not Vote Management 8 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 9 Approve Director Remuneration For Did Not Vote Management 10 Approve Internal Auditor Remuneration For Did Not Vote Management 11 Receive Information on Charitable None Did Not Vote Management Donations 12 Amend Company Articles For Did Not Vote Management 13 Receive Information on the Guarantees, None Did Not Vote Management Pledges and Mortgages Provided by the Company to Third Parties 14 Ratify External Auditors For Did Not Vote Management UNION BANK OF THE PHILIPPINES Ticker: UBP Security ID: Y9091H106 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Justo Ortiz as Director For For Management 1.2 Elect Jon Aboitiz as Director For For Management 1.3 Elect Vicente Ayllon as Director For For Management 1.4 Elect Stephen Paradies as Director For For Management 1.5 Elect Erramon Aboitiz as Director For For Management 1.6 Elect Iker Aboitiz as Director For For Management 1.7 Elect Juan Bernard as Director For For Management 1.8 Elect Edilberto Bravo as Director For Against Management 1.9 Elect Mayo Ongsingco as Director For For Management 1.10 Elect Thelmo Cunanan as Director For For Management 1.11 Elect Sergio Apostol as Director For Against Management 1.12 Elect Romulo Neri as Director For For Management 1.13 Elect Victor Valdepe?as as Director For Against Management 2.1 Elect Armand Braun, Jr. as Director For For Management 2.2 Elect Cancio Garcia as Director For For Management 3.a Approve Minutes of Previous Shareholder For For Management Meeting Held on May 29,2009 3.b Approve Annual Report of Management for For For Management the Year Ended Dec. 31,2009 3.c Appoint Punong Bayan & Araullo as the For For Management External Auditors 3.d Approve Amendment of By-Laws to Include For For Management as Additional Provisions of Article V Sections 20 to 25, Regarding Inclusion of Audit, Market Risk and Operations Risk Management Committees and their Duties/Roles and Responsibilities UNITED MICROELECTRONICS CORP Ticker: 2303 Security ID: Y92370108 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Operating Procedures for For For Management Derivatives Transactions 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Approve Amendments on the Procedures For For Management for Loans to Other Parties 7 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 8 Approve Issuance of Shares via a For For Management Private Placement and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Domestic or Global Convertible Bonds VALE S.A. Ticker: VALE.P Security ID: 91912E105 Meeting Date: JAN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Nomination of Alternate Member For For Management of Board of Directors 2 Approve Agreement to Absorb Mineracao For For Management Estrela de Apolo and Mineracao Vale Corumba 3 Appoint Domingues e Pinho Contadores to For For Management Appraise Proposed Merger 4 Approve Appraisal of Proposed Merger For For Management 5 Approve Absorption of Mineracao Estrela For For Management de Apolo and Mineracao Vale Corumba VALE S.A. Ticker: VALE3 Security ID: 91912E105 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Elect Director For Against Management VALE S.A. Ticker: VALE3 Security ID: 91912E105 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jose Mauro Mettrau Carneiro da For For Management Cunha as Director VODACOM GROUP LTD Ticker: VOD Security ID: S9453B108 Meeting Date: MAR 4, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Repurchase of Ordinary Shares For For Management Under the Odd Lot Offer and the Specific Offer 1 Subject to the Passing and Registration For For Management of Special Resolution 1, Authorise Directors to Implement an Odd Lot Offer to Shareholders Holding Less Than 100 Ordinary Shares in the Company WEIQIAO TEXTILE COMPANY LIMITED Ticker: 2698 Security ID: Y95343102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Proposal For For Management 3 Approve Remuneration of Directors and For For Management Supervisors 4 Reappoint Ernst & Young Hua Ming and For For Management Ernst & Young as Domestic and International Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 5 Appoint Zhang Jinglei as Executive For Against Management Director 6 Other Business (Voting) For Against Management 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights YUHAN CORP Ticker: 100 Security ID: Y9873D109 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1,000 per Common Share and KRW 1,050 per Preferred Share 2 Amend Articles of Incorporation For Against Management 3 Reelect Hong Soon-Eok as Inside For For Management Director 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 5 Authorize Board to Fix Remuneration of For For Management Internal Auditors END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
